    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 1 of 96 PageID #: 5708
                                                                              1


13:12:40            IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE


             FINJAN, INC.,                   )
                                             )
                           Plaintiffs,       )
                                             ) C.A. No. 18-1519-MN
             v.                              )
                                             )
             RAPID7, INC., et al.,           )
                                             )
                            Defendants.      )


                             Wednesday, January 15, 2020
                             9:00 a.m.
                             Claim Construction Hearing


                             844 King Street
                             Wilmington, Delaware


             BEFORE:    THE HONORABLE MARYELLEN NOREIKA
                        United States District Court Judge




             APPEARANCES:


                           POTTER ANDERSON & CORROON, LLP
                           BY: PHILIP A. ROVNER, ESQ.

                           -and-

                           KRAMER LEVIN NAFTALIS & FRANKEL
                           BY: PAULA A. ANDRE, ESQ.
                           BY: JAMES HANNAH, ESQ.
                           BY: AARON M. FRANKEL, ESQ.


                                      Counsel for the Plaintiff
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 2 of 96 PageID #: 5709
                                                                              2


        1    APPEARANCES CONTINUED:

        2

        3
                           DUANE MORRIS LLP
        4                  BY: RICHARD L. RENCK, ESQ.
                           BY: MATTHEW C. GAUDET, ESQ.
        5                  BY: DAVID C. DOTSON, ESQ.

        6
                                      Counsel for the Defendants
        7

        8

        9

       10                                - oOo -

       11                       P R O C E E D I N G S

       12             (REPORTER'S NOTE:     The following hearing was held in

       13    open court, beginning at 9:00 a.m.)

       14

08:45:1415

08:49:0316                 THE COURT:    Good morning.     Please be seated.

09:01:0117                 All right.    Why don't we start with

09:01:0318   introductions.

09:01:0419                 MR. ROVNER:    Good morning, Your Honor.       Phil

09:01:0920   Rovner from Potter Anderson & Corroon on behalf of

09:01:1121   plaintiff, Finjan.      And with me from Kramer Levin are Paul

09:01:1522   Andre, James Hannah, and Aaron Frankel.

09:01:1823                 THE COURT:    Good morning.

09:01:2424                 MR. RENCK:    Good morning, Your Honor.

09:01:2525                 THE COURT:    Long time no see.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 3 of 96 PageID #: 5710
                                                                              3


09:01:27   1                MR. RENCK:   It's been a few days I guess.

09:01:30   2   Richard Renck from Duane Morris on behalf of defendant,

09:01:33   3   Rapid7.   I also have at counsel table with me my colleagues,

09:01:38   4   Matthew Gaudet and David Dotson.      We also have a client

09:01:41   5   representative from Rapid7, Mr. Eshman.

09:01:44   6                THE COURT:   Welcome, all of you.      Just give me

09:01:47   7   one minute to pull out my notes.

09:01:54   8                Okay.   I think it would be helpful to me if

09:02:00   9   could go through term by term, though I think there may be a

09:02:0410     few terms we can group.    If you all plan to do that, that's

09:02:0711     fine, but for the most part if we take them term by term so

09:02:1212     I can focus on each one, that would be most helpful.

09:02:1513                  Okay.   Mr. Andre.

09:02:2014                  MR. ANDRE:   Thank you, Your Honor.      May it

09:02:2215     please the Court, what we're going to do today and we have a

09:02:2616     little bit of a time issue, I know today we have four

09:02:3217     patents we are going to talk about; next week we have two

09:02:3518     other patents.   Two of the patents here are grouped together

09:02:3719     with the three terms, that's what I'll be dealing with.          And

09:02:4020     Mr. Hannah will take the next patent.       And Mr. Frankel will

09:02:4521     take the next one.

09:02:4722                  THE COURT:   Okay.

09:02:4823                  MR. ANDRE:   As Your Honor is aware of in this

09:02:4924     case there are seven patents, overlapping technologies,

09:02:5325     patents, Finjan patents actually give a suite of security
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 4 of 96 PageID #: 5711
                                                                              4


09:02:57   1   protections and they approach security a bit differently one

09:03:02   2   from the other.    So as we go through the constructions,

09:03:06   3   you'll see how they relate to a particular type of security

09:03:10   4   and why they're needed.    And, therefore, that kind of forms

09:03:15   5   the construction.

09:03:15   6               Of the seven patents that are in this case, six

09:03:20   7   of them have terms that are in dispute.       One is -- one is

09:03:27   8   agreed upon terms so we won't be addressing that.         And there

09:03:30   9   were a handful of agreed upon terms.       The one that is

09:03:3410     probably the most relevant to today's discussion is

09:03:3711     downloadable.   I'll get to that in short order.

09:03:4012                 The terms that we're going to discuss today as I

09:03:4313     said from the '494 and '086 patent will be three terms.

09:03:4814     '154 has three terms.    The '918 has three terms.       And we'll

09:03:5215     be -- I'll be discussing the first three of those terms.

09:03:5516     The terms for next week from the '305 and '408 patent, I

09:03:5917     think there are ten or eleven terms there, we'll discuss

09:04:0218     those next week.    We'll not be addressing those today.

09:04:0519                 I want to talk a little bit about claim

09:04:1020     construction themes.    A lot of judges who don't have

09:04:1321     experience with patents don't quite understand that

09:04:1622     constructions are only -- terms are only given special

09:04:2023     constructions if it's given in the specification with the

09:04:2324     patentee being a lexicographer or if there is something in

09:04:2825     the prosecution history that's an express disavowal.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 5 of 96 PageID #: 5712
                                                                              5


09:04:32   1   Ordinary meaning should apply.      I believe the Court is

09:04:35   2   probably very familiar with that, the number of patent cases

09:04:38   3   you have done in your life.

09:04:39   4               And the way Finjan approaches this, we have had

09:04:44   5   several litigations on these family of patents going back to

09:04:48   6   this court or Delaware court, going back to 2005-2006 time

09:04:52   7   period, so over the past fourteen, fifteen years, Finjan's

09:04:58   8   patents have been interpreted by no less than seven judges,

09:05:02   9   numerous PTAB's, I think we're almost at a hundred IPR

09:05:0710     petitions if you can imagine that, and these patents have

09:05:1111     survived all the IPR's, so we have faced many constructions

09:05:1412     from many different defendants --

09:05:1713                 THE COURT:    I have read many of those.

09:05:1914                 MR. ANDRE:    I would imagine you have.

09:05:2115                 One thing that we, Finjan, have to do because we

09:05:2616     can't tailor our constructions towards any given defendant

09:05:2817     or even for validity or infringement, we try to be

09:05:3118     consistent with our positions.      So what we have done

09:05:3419     throughout the PTAB and through the district courts is to

09:05:3720     give the same substantive construction for the term over and

09:05:4321     over and over again.    There are times we'll try to agree

09:05:4522     with other the side and try to find a middle ground and the

09:05:4923     constructions will be slightly varied, but not in substance.

09:05:5224     We always stay true to our constructions.       And those

09:05:5625     constructions are based on the intrinsic record.         We don't
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 6 of 96 PageID #: 5713
                                                                              6


09:06:00   1   go outside the intrinsic record.      We don't think you need to

09:06:04   2   for these claims.

09:06:05   3                 Rapid7 proposes constructions in this case that

09:06:11   4   are really just construction for construction sake.         They

09:06:13   5   never explain why a term will need to be construed.         We'll

09:06:17   6   discuss that with the very first term I talk about.         The

09:06:20   7   terms that they construe are not consistent with the

09:06:24   8   intrinsic record and they actually read out certain

09:06:29   9   preferred embodiments or embodiments from the specification.

09:06:3510                   So with that, I will get into the first set of

09:06:3811     terms from the '494 and the '086 patents.       The first term is

09:06:4412     downloadable scanner.      I know that earlier that downloadable

09:06:4713     has been agreed to on the construction, so downloadable has

09:06:5114     been construed.   So really what they're asking you to do is

09:06:5515     construe scanner.

09:06:5716                   We said that those skilled in the art would

09:07:0117     understand what a scanner is.     It's a pretty common term in

09:07:0618     this field.   There is nothing in the specification that says

09:07:0919     a scanner is this and limits it to a very specific type of

09:07:1420     scanner.   There is nothing in the prosecution history that

09:07:1621     does that.    Rapid7 gives an example, one of our preferred

09:07:2222     embodiments as a type of scanner and their construction is

09:07:2623     one type of scanner, but there are other types of scanners

09:07:2924     as well.

09:07:3025                   THE COURT:    Why don't we get to -- what about
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 7 of 96 PageID #: 5714
                                                                              7


09:07:32   1   the Federal Circuit, what does the Federal Circuit say?

09:07:36   2               MR. ANDRE:     So the Federal Circuit in the

09:07:38   3   background construction, this terms --

09:07:40   4               THE COURT:     But they are used to the

09:07:43   5   construction, they stated this is what downloadable scanner

09:07:46   6   is, they called it a coding scanner, and they used that in

09:07:50   7   affirming the PTAB in the prior -- in overcoming prior art.

09:07:56   8   Why isn't that relevant?     You keep saying it's in the

09:07:59   9   background, it's in the background, and I understand the

09:08:0210     Federal Circuit didn't go through a full claim construction

09:08:0611     analysis laying out their foundation, but they did use that

09:08:1012     construction, so why should I vary from it?

09:08:1313                 MR. ANDRE:     Well, because it wasn't first of all

09:08:1514     argued to the Federal Circuit on claim construction, it's

09:08:1815     not binding on this Court --

09:08:2016                 THE COURT:     But it seems odd to me, doesn't it,

09:08:2217     that you would then get a claim construction, the Federal

09:08:2518     Circuit using that claim construction plus your claims over

09:08:2919     the prior art, you would presumably say that prior art has

09:08:3320     now already been through the Patent Office, but now you want

09:08:3521     me to give you a different claim construction.

09:08:3722                 MR. ANDRE:     Well, what the Federal Circuit --

09:08:3923     the Federal Circuit gave an embodiment of a scanner, and

09:08:4224     that is an embodiment disclosed in the specification.          Now

09:08:4525     our scanner does cover that embodiment and that does get
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 8 of 96 PageID #: 5715
                                                                              8


09:08:49   1   over the prior art.    There wasn't a limitation that the

09:08:52   2   Federal Circuit put in or anyone put in to get over the

09:08:54   3   prior art, so that's how I would argue that position.

09:08:58   4                 There has been no Federal Circuit opinion in

09:09:01   5   which we had an opportunity to debate what the downloadable

09:09:05   6   scanner is.   The Federal Circuit in many instances we have

09:09:08   7   had, Finjan has, I think four Federal Circuit cases, and I

09:09:13   8   raised this issue with one of the other courts.         I said

09:09:17   9   well, the Federal Circuit talked about the -- an embodiment

09:09:2110     in our claims and so therefore, we're entitled to that

09:09:2511     embodiment.   And the District Court said no, you're not

09:09:2812     entitled to that because the other side did not have a

09:09:3113     chance to go through a full claim construction briefing.

09:09:3714                   THE COURT:   Did the PTAB construe that term?

09:09:4015                   MR. ANDRE:   They did.   And the PTAB -- I believe

09:10:0016     I misspoke.   I don't believe the PTAB has construed this

09:10:0317     term.   PTAB construed another term a little further down.

09:10:1318     So the only courts that have construed this is the Cisco

09:10:1719     case.   And Judge Freeman construed this term, and gave it a

09:10:2220     construction that's closer to what we've proposed.         And

09:10:2521     there, the same counsel that's representing Rapid7 argued

09:10:2922     for this exact same claim construction.       And Judge Freeman

09:10:3223     denied that construction.

09:10:3324                   And in Blue Coat II, Rapid7 makes the argument

09:10:3925     that under the Blue Coat II, Judge Freeman also looking at a
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 9 of 96 PageID #: 5716
                                                                              9


09:10:46   1   101 motion, and in that motion she talks about we're looking

09:10:50   2   at the downloadable, the downloadable security DSP.

09:10:55   3                And in fact, a related patent, the '844 patent

09:10:59   4   has a Federal Circuit opinion on the 101 on these issues

09:11:02   5   where the Federal Circuit said what is not abstract, not

09:11:07   6   Step 2, but Step 1, was downloadable security profile.          So

09:11:11   7   the focus here is not on the scanner, but on the DSP.          The

09:11:18   8   downloadable security profile.

09:11:24   9                So one of the reasons that this construction

09:11:2610     also is not applicable, if you read the actual downloadable

09:11:3211     scanner in context with the claims, it's a downloadable

09:11:3812     scanner coupled with receiver for deriving security profile

09:11:4213     data for the downloadable.     That's the DSP that we've talked

09:11:4514     about.   Including a list of suspicious operations.

09:11:4915                  If you were to go to Rapid7's proposed

09:11:5416     construction, there are examples of the downloadable scanner

09:12:0017     coupled to receiver for deriving a security profile from

09:12:0418     downloadables where the downloadables are either scripting

09:12:1119     language or machine code.     Now typically that's not used --

09:12:1420                  THE COURT:   You say that in your papers that

09:12:1721     there are these other issues and claims, there are things

09:12:2122     mentioned, machine code, it's not typically, doesn't fall

09:12:2523     within their, you know, conventional parsing technique.          How

09:12:3224     am I supposed to know that?     Do you have any support for

09:12:3625     that or it's just attorney argument and you want me to
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 10 of 96 PageID #: 5717
                                                                              10


09:12:40   1   believe it?

09:12:41   2                 MR. ANDRE:   I think for this particular

09:12:43   3   argument, the way it's briefed, it's attorney argument.          We

09:12:46   4   didn't have expert declarations that we put in.

09:12:49   5                 THE COURT:   How am I supposed to know -- you

09:12:51   6   presented that argument to other judges who didn't, I don't

09:12:54   7   think, include that into the terms, so I'm just not sure I

09:12:59   8   understand what I'm supposed to do with attorney argument

09:13:01   9   where you're telling me what a person of skill in the art

09:13:0410     would think, but it's not necessarily just an ordinary

09:13:0811     meaning.   I mean, how am I supposed to understand that?

09:13:1212                   MR. ANDRE:   Well, I think the -- you know, I

09:13:1513     would love to have an expert witness in here to give you

09:13:1814     that --

09:13:1815                   THE COURT:   Well, you could have had an expert

09:13:2016     witness.   You chose not to; right?

09:13:2317                   MR. ANDRE:   Fair enough.    Fair enough.

09:13:2518                   But I think the way I'm thinking about this term

09:13:2719     is more along the lines of the word scanner.        That's really

09:13:3120     what we're talking about is just scanner.        And is the word

09:13:3421     scanner, did anyone give that a very special meaning in this

09:13:3922     case?   That's what it comes down to.

09:13:4123                   THE COURT:   All right.    Well, I think the way it

09:13:4324     worked is that because downloadable scanner isn't really

09:13:4725     referenced in the '494 patent, so they looked at the '194
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 11 of 96 PageID #: 5718
                                                                              11


09:13:52   1   patent and saw the code scanner and used that.         Right?

09:13:56   2                 MR. ANDRE:   That's correct.

09:13:57   3                 THE COURT:   Why is that not appropriate?

09:13:59   4                 MR. ANDRE:   Because it wasn't an expressed

09:14:01   5   definition of the word scanner in a code scanner.         I mean,

09:14:06   6   the idea here, the way I see it anyway is that it was an

09:14:11   7   expressed definition of a scanner or a downloadable scanner,

09:14:14   8   and it wasn't.   It's an embodiment described in the '194

09:14:19   9   patent.    And we went back to the '194, not so much for the

09:14:2310     scanner but for the DSP once again.       The DSP, that was how

09:14:2811     this issue keeps coming up, it's in relation to deriving the

09:14:3612     downloadable security profile or the profile.

09:14:3713                   THE COURT:   But the '194 patent is incorporated

09:14:4014     by reference in the '194 and the '086 patent.

09:14:4515                   MR. ANDRE:   That's right.

09:14:4516                   THE COURT:   The two patents that have the claims

09:14:4717     that we're looking at for this term; right?

09:14:4918                   MR. ANDRE:   That's correct.

09:14:5019                   THE COURT:   So I can look at that?

09:14:5120                   MR. ANDRE:   Absolutely.    And I think it's

09:14:5321     important to look at because it does give a basis for the

09:14:5522     profile.   So what the claims call for is a scanner that

09:15:0023     derives a profile.    And to limit to one particular

09:15:0424     embodiment where there has been no express disavowal in the

09:15:1025     prosecution, there has been no specific definition in the
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 12 of 96 PageID #: 5719
                                                                              12


09:15:13   1   specification, and the only reference to the Federal Circuit

09:15:16   2   was in the background section talking about the patents

09:15:19   3   where it was not an issue for dispute for claim

09:15:24   4   construction, I don't think that is enough to say there is a

09:15:26   5   controlling law that would give this a special meaning or

09:15:31   6   that there is anything in the specification or prosecution

09:15:33   7   history for the word scanner to have a special meaning as

09:15:37   8   Rapid7 proposes.

09:15:44   9                 If you don't have any further questions, I will

09:15:4810     go to the next term.    I think the papers are pretty clear.

09:15:5011                   THE COURT:    No, I'm going to do one term, term

09:15:5212     by term.

09:15:5313                   MR. ANDRE:    I'm sorry.   I'll let Rapid7.

09:15:5714                   THE COURT:    Great.   Thank you.

09:16:0215                   MR. GAUDET:   Good morning, Your Honor.

09:16:0516                   THE COURT:    Good morning.

09:16:0617                   MR. GAUDET:   Matthew Gaudet here on behalf of

09:16:0918     Rapid7.    In the interest of time, I'm going to jump forward

09:16:1219     to slide 5 in our presentation.

09:16:1820                   It's clear from your questioning you're very

09:16:2221     familiar with the background here.       These are the two

09:16:2522     competing constructions.     And the only point I want to make

09:16:2823     here before we get right into the Federal Circuit decision

09:16:3124     is that Finjan's proposed constructions on the left, scanner

09:16:3625     for scanning downloadables is meaningless.        That's just --
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 13 of 96 PageID #: 5720
                                                                              13


09:16:40   1   that's a sort of repeating the phrase and begs the question,

09:16:44   2   well, what is a scanner in this context.        And their real

09:16:48   3   answer in the briefing is it's functional.        It's anything

09:16:51   4   that performs the rest of the claims, namely deriving

09:16:56   5   security profile data for the downloadable.

09:16:59   6                And I'm emphasizing this because when we get to

09:17:03   7   the Federal Circuit, that was exactly the issue that the

09:17:05   8   Federal Circuit considered and rejected.        And that is the

09:17:08   9   only reason claim 10 is alive today and not dead like claim

09:17:1210     1.

09:17:1311                  So their position is essence, and if I have got

09:17:1812     my highlighter, my red dot here, that anything that does the

09:17:2213     rest of the claim language, the for deriving security

09:17:2614     profile data for the downloadable including a list of

09:17:2915     suspicious computer operations that may be attempted, if you

09:17:3216     do that, you're a scanner.     That's their position.       And that

09:17:3617     is exactly what the Federal Circuit considered.

09:17:3818                  So going now to the Federal Circuit language,

09:17:4219     this is slide 6, this is the punch line, but I'm going to

09:17:4620     put the decision up.    The punch line, the Federal Circuit

09:17:4821     says a code scanner in claim 10, the code scanner

09:17:5322     downloadable scanner in claim 10 is a code scanner that

09:17:5623     generates the DSP data by decomposing the code using

09:18:0024     conventional parsing techniques.

09:18:0225                  But I actually want to go to the document camera
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 14 of 96 PageID #: 5721
                                                                              14


09:18:06   1   and spend a little bit of time talking about exactly what

09:18:09   2   the Federal Circuit did.     The background here is that the

09:18:13   3   PTAB considered an IPR filed by Palo Alto Networks on both

09:18:18   4   independent claims, claim 1 and claim 10.

09:18:20   5                THE COURT:    I have read that.

09:18:21   6                MR. GAUDET:    Absolutely.    And the part I want to

09:18:24   7   call your attention to, Your Honor, is -- and this is in the

09:18:28   8   decision, star three, the claims are almost verbatim.          This

09:18:34   9   language, this functional language that they're saying is

09:18:3610     the only thing required by claim 10, that is verbatim in

09:18:4111     claim 1 and it's highlighted in the decision itself up in

09:18:4412     claim 1.   Deriving security profile data for the

09:18:4813     downloadable including a list of suspicious computer

09:18:5014     operations that may be attempted by the downloadable.          The

09:18:5315     difference is that claim 10 recites a downloadable scanner.

09:18:5716                  That is -- it's the very next paragraph then

09:19:0217     that the Federal Circuit says -- talks about the

09:19:0618     downloadable scanner in claim 10.       That is the difference.

09:19:0919     That's why one claim lived and the other claim was canceled.

09:19:1220                  And then, Your Honor, the Federal Circuit gets

09:19:1521     very expressive about it and addresses exactly the argument

09:19:1922     that Finjan makes in its brief.      In particular, this is now

09:19:2223     at star nine.   Now the background here, the names are going

09:19:2724     to be reversed because this is the validity phase, Palo Alto

09:19:3225     Networks went to the Federal Circuit and said so long as the
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 15 of 96 PageID #: 5722
                                                                              15


09:19:36   1   thing in the prior art, it was an immolator, that you found,

09:19:39   2   that the Patent Office found invalidates claim 1, so as long

09:19:43   3   as it does this function, it derives security profile data,

09:19:47   4   that's good enough and claim 10 should be invalidated, also.

09:19:50   5   And that's exactly the argument they're making today.          So as

09:19:54   6   long as you do the function, that's all claim 10 requires.

09:19:56   7   The Federal Circuit expressly rejected that.        They said,

09:20:00   8   they set up the argument, Palo Alto Networks argument

09:20:05   9   depends on interpreting the code scanner limitation as a

09:20:0810     functional rather than structural limitation.         Then they

09:20:1111     rejected it.

09:20:1312                    They told us what the code scanner has to be up

09:20:1513     front.   They say there is no evidence, there is not

09:20:1914     sufficient evidence that there was not a code scanner,

09:20:2115     that's the key difference between claim 1 and claim 10, and

09:20:2616     that's the only reason that we're here today.         If the

09:20:2917     Federal Circuit had not bought this, claim 10 would have

09:20:3218     been invalidated just like claim 1 and there would be no

09:20:3519     claim 10 to go forward on.

09:20:3720                    So, Your Honor, we obviously disagree with the

09:20:4221     characterization from Finjan about what happened in the

09:20:4522     Federal Circuit decision.     That was recent.     That was in

09:20:4723     July of 2019 that this decision came down.

09:20:5224                    The other decision is from Judge Freeman, and

09:20:5625     that's -- her decision, sorry, Blue Coat -- in the Cisco
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 16 of 96 PageID #: 5723
                                                                              16


09:21:00   1   case, they all start swirling a little bit.        In the Cisco

09:21:05   2   case --

09:21:05   3                THE COURT:    That was before the Federal Circuit.

09:21:07   4                MR. GAUDET:    Before the Federal Circuit, but it

09:21:09   5   is largely in line with what the Federal Circuit said.          What

09:21:12   6   she says, and I'll put a red line between what she says and

09:21:17   7   what we're proposing on the next slide.        She says software

09:21:20   8   that searches code to identify suspicious patterns or

09:21:25   9   suspicious computer operation.      She rejected.

09:21:2710                  THE COURT:    But they don't really contest the

09:21:3111     identifies suspicious patterns or suspicious computer

09:21:3712     operation aspect of our computer operation, they are having

09:21:4113     problem with the conventional techniques which I'm not sure

09:21:4414     I see in her construction.

09:21:4515                  MR. GAUDET:    It's not in there, but that wasn't

09:21:4716     the fight that she addressed in her order.        They say that we

09:21:5017     proposed it and rejected it.      The issue that her order was

09:21:5618     about was whether or not the scanner is limited to machine

09:21:5819     code, so the only thing the scanner could act on was

09:22:0220     literally ones and zeros, executable code.        She said no, the

09:22:0721     scanner can be machine code, it can be assembly code, it can

09:22:1022     be things that -- it can be other kinds of codes.         And we

09:22:1423     agreed, we are not revisiting that.       That was the part --

09:22:1824                  THE COURT:    What do you think of their argument

09:22:2125     that because it can act on machine code and other types of
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 17 of 96 PageID #: 5724
                                                                              17


09:22:25   1   things that don't fit into your decomposes code using

09:22:31   2   conventional parsing techniques?

09:22:34   3                MR. GAUDET:    Your Honor, there was once a form

09:22:38   4   of that argument that maybe worked when they were saying

09:22:40   5   it's not limited to machine code.       Their argument as it

09:22:44   6   stands today is simply contradicted by the specification.

09:22:47   7   The specification literally says you can do this on all

09:22:50   8   these different types.

09:22:52   9                And so let me move forward over to here, the

09:23:0010     code scanner, about seven lines down, that is language, the

09:23:1011     code scanner using conventional parsing techniques to

09:23:1412     decompose the code including all prefetched components of

09:23:1713     the downloadable into the DSP data.       So this is talking

09:23:2114     about code generally, not just machine code.

09:23:2815                  And then likewise, also references here

09:23:3416     disassembling machine code of the downloadable.         So to be

09:23:3717     clear, decomposing and disassembling, one is almost sort of

09:23:4318     a subset of the other, disassembling means you got machine

09:23:4919     code, ones and zeros and you need to turn that into

09:23:5220     something that sort of a human can read or it's not yet ones

09:23:5621     and zeros.   It hasn't been assembled yet, so you would

09:24:0122     disassemble machine code.     The previous construction that we

09:24:0523     had that Cisco proposed to Judge Freeman talked about

09:24:0824     disassembling machine code, and I understand that that would

09:24:1225     be too limiting.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 18 of 96 PageID #: 5725
                                                                              18


09:24:13   1                But decomposing is a broader term that simply

09:24:19   2   means you go through the various -- here we go, this is now

09:24:25   3   -- you go through the -- you go through the code and you

09:24:28   4   break it up into its constituent operations, whether it's in

09:24:33   5   machine code form, whether it's already been disassembled,

09:24:38   6   whether it's in java form.     So the idea of decomposing code

09:24:43   7   using conventional parsing techniques, that is talking about

09:24:46   8   something you can do with machine code.        You can also do it

09:24:50   9   with any code.   That's good old fashion what a scanner does.

09:24:5410                  And so again, when they were shooting at a

09:25:0011     construction that was limited to disassembling machine code,

09:25:0412     the argument made sense.     But that phrase, it's just not

09:25:0713     limited, it's just not limited the way they're suggesting so

09:25:1114     there is no contradiction with the specification.

09:25:1515                  The other point that of course --

09:25:1716                  THE COURT:    Since I gave Mr. Andre a little bit

09:25:2017     of a hard time about his lack of evidence of that, am I just

09:25:2718     supposed to believe you?

09:25:2819                  MR. GAUDET:    No.   Actually, when you read the

09:25:3220     '194 specification, that's what it's describing.         The '194

09:25:3521     is talking about doing this with java applets and java

09:25:4122     applets are not ones and zeros, java applets are actually

09:25:4523     something you can read.     It's talking about decomposing,

09:25:4924     using additional parts and techniques, handling things that

09:25:5125     are not machine code that are things like java and then when
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 19 of 96 PageID #: 5726
                                                                              19


09:25:54   1   it's talking about machine code, that's when it uses the

09:25:58   2   different phrase disassembling, simply you read the

09:26:01   3   specification and it covers it all.

09:26:09   4                Moreover, maybe it can be the first point, we

09:26:13   5   have the benefit of it's exactly what the Federal Circuit

09:26:16   6   said.   So this shows --

09:26:17   7                THE COURT:    What about the argument that that

09:26:19   8   wasn't argued to the Federal Circuit?

09:26:22   9                MR. GAUDET:    Your Honor, it's a little bit --

09:26:2610     it's a little bit odd to sort of go into a Federal Circuit

09:26:3111     decision and go into its, if you will, prosecution history.

09:26:3512     It just doesn't matter.     I don't know what was argued in

09:26:3813     that case any more than any other Federal Circuit decision.

09:26:4114     I know what they said, what they did, and had they not done

09:26:4415     it, it's clear the claim would have been invalidated.          That

09:26:4716     in the course of saying this is the difference between claim

09:26:5017     1 and claim 10, they rejected Finjan's argument and said

09:26:5418     exactly what the downloadable scanner in claim 10 is and

09:26:5719     then why that differentiates from claim 1.        This is not --

09:27:0220     it's not a patent proceeding in the Patent Office where the

09:27:0721     particular argument Finjan made would have, you know,

09:27:1122     perhaps be treated differently than the resolution, instead

09:27:1423     it's the Federal Circuit.     What they said is what they said.

09:27:1624                  THE COURT:    What about the argument that the

09:27:1825     portions of the '194 patent that you showed me are simply an
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 20 of 96 PageID #: 5727
                                                                              20


09:27:23   1   embodiment?

09:27:25   2                  MR. GAUDET:   Your Honor, they -- well, I guess

09:27:33   3   plaintiff will always say anything in the specification is

09:27:35   4   an embodiment.    Everyone agrees that it is at the very least

09:27:42   5   the only embodiment.    I'm going to show you some language

09:27:45   6   from the decision, the Alice decision from Judge Freeman in

09:27:50   7   the Blue Coat cases, where she says the only embodiment for

09:27:56   8   even deriving security profile data is this scanner.          And,

09:28:00   9   in fact, the very exact process.      So when it comes to a

09:28:0310     scanner, that's it.

09:28:0511                    And it's not as if it says here is an embodiment

09:28:1012     of a scanner, it says here is the scanner.        The scanner uses

09:28:1413     conventional parsing techniques.      There are no

09:28:1714     unconventional or inventive parsing techniques, so there is

09:28:2115     nothing else.    In other words, to say something is a

09:28:2416     scanner, we're not talking about like the scanner in a copy

09:28:3017     room where you put a document down and it would send you an

09:28:3318     image of it.    In the context of software, when you say a

09:28:3719     scanner, you are by definition talking about something that

09:28:4120     decomposes code using as they put -- as the phrase goes,

09:28:4821     conventional parsing techniques.      Conventional -- this isn't

09:28:5222     something they invented, it's not something new and

09:28:5523     different, it is literally the very definition of what that

09:29:0024     device does.

09:29:0325                    And the other point I want to make, Your Honor,
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 21 of 96 PageID #: 5728
                                                                              21


09:29:09   1   they didn't specifically raise it here, but either in the

09:29:13   2   briefing or maybe in their slides, they said that there are

09:29:17   3   other embodiments in the '086 patent and the '494 patent

09:29:21   4   that wouldn't be covered.     And what they point to is

09:29:25   5   something that leads up to an invention about mobile

09:29:29   6   protection code.    And this is sort of the interesting thing

09:29:34   7   about these patents.    You could read the specification, it's

09:29:38   8   actually printed with the '494 patent and the '086 patent,

09:29:42   9   and have absolutely no idea what these claims are about

09:29:4510     because there is nothing about scanners in here or the whole

09:29:4811     process.    These patents specifications are about a

09:29:5112     completely different invention called mobile protection

09:29:5413     code, which is something as they say in the specification

09:29:5714     that it would travel with the downloadable from a gateway,

09:30:0215     and when it arrived at the destination it would protect the

09:30:0716     computer.   These claims have absolutely nothing to do with

09:30:1017     that.   So it's not surprising that in the body of the '086

09:30:1618     and '494 patents, they can find things that have nothing to

09:30:2019     do with the claims at all, but that's not the question.          The

09:30:2320     question is, you have claimed a downloadable scanner.          What

09:30:2621     is a downloadable scanner?     And the specification only gives

09:30:3022     one answer.

09:30:3023                   Your Honor, that's everything that I had on this

09:30:3324     term.

09:30:3325                   THE COURT:   Okay.   Mr Andre, is it your position
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 22 of 96 PageID #: 5729
                                                                              22


09:30:43   1   that anything that does the language in the claim elements,

09:30:49   2   claim 10, it comes after downloadable scanner is a scanner?

09:30:58   3                MR. ANDRE:    I didn't catch that.

09:30:59   4                THE COURT:    Put claim 10 up there.      Is it your

09:31:07   5   position that anything that does the deriving security

09:31:11   6   profile for the downloadable including the list is a

09:31:16   7   scanner?

09:31:16   8                MR. ANDRE:    That's correct, Your Honor.

09:31:17   9                THE COURT:    And why isn't it true that the

09:31:2010     Federal Circuit rejected that argument?

09:31:2111                  MR. ANDRE:    Your Honor, I actually argued that

09:31:2412     Federal Circuit case to the Federal Circuit, and we were

09:31:2913     appealing the invalidation claim 1 of the PTAB, but we were

09:31:3414     trying to confirm the validity of claim 10.

09:31:3615                  THE COURT:    And the other folks were trying to

09:31:3816     get PTAB reversed on claim 10, so the argument that was just

09:31:4217     made to me is that the real difference here and the reason

09:31:4418     that claim 10 survived when claim 1 didn't was because of

09:31:4919     the downloadable scanner.     Why isn't the downloadable

09:31:5220     scanner have to be something different than just something

09:31:5521     that performs that function because something that performs

09:31:5722     that function was invalidated with claim 1?

09:32:0323                  MR. ANDRE:    The way the Federal Circuit -- to be

09:32:0524     candid I thought they should have found claim 1 valid as

09:32:0925     well.   I argued the DSP was.     That's not how it came out.         I
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 23 of 96 PageID #: 5730
                                                                              23


09:32:14   1   argued in the PTAB the prior art didn't disclose, the PTAB

09:32:19   2   decided that the prior art didn't disclose structures, they

09:32:23   3   didn't disclose a scanner, I don't think they disclosed the

09:32:26   4   database manager.    So what the prior art did was describe in

09:32:32   5   some functional language but never described any structure.

09:32:35   6   So that's what the -- that's how the Federal Circuit came

09:32:38   7   down on that decision that there was nothing identified

09:32:42   8   during the oral argument with the Federal Circuit -- they

09:32:46   9   asked my opponent, where is the structure?        Where is the

09:32:5110     downloadable scanner?     There is nothing that says there is a

09:32:5311     scanner in the prior art.     And so he was unable to identify

09:32:5812     it.

09:32:5813                  So the Federal Circuit identified the fact that

09:33:0014     there was a structure in the claim, a system claim versus a

09:33:0415     method claim, and the structure that identified in the

09:33:0816     system claim was the point of novelty or got over the prior

09:33:1317     art at the Federal Circuit at that point.

09:33:1818                  The fact that they said there is a structure,

09:33:2119     any structure, the prior art didn't identify a general

09:33:2620     scanner or anything, they identified no structure at all.

09:33:2921     So the Federal Circuit wasn't attempting to limit the

09:33:3222     scanner to a particular type of scanner, that's our point.

09:33:3523     And when we made that argument to the Federal Circuit, that

09:33:4224     was one thing that resinated at the oral argument and in the

09:33:4625     opinion that's what the Federal Circuit landed on.          The
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 24 of 96 PageID #: 5731
                                                                              24


09:33:49   1   background section that talks about the embodiment of the

09:33:51   2   scanner was not meant, at least we never had a chance to

09:33:54   3   argue that that was a claim construction issue.

09:33:56   4                 With respect to Judge Freeman, Judge Freeman has

09:34:02   5   looked at this issue both earlier with the Blue Coat II 101

09:34:08   6   decision, and then also with --

09:34:10   7                 THE COURT:   Is it correct that you don't dispute

09:34:13   8   that the downloadable scanner searches code to identify

09:34:18   9   suspicious patterns or suspicious computer operations?

09:34:2710                   MR. ANDRE:   I'm trusting my memory a little bit.

09:34:3011     I believe Judge Freeman brought that up and said this is

09:34:3312     what the actual '194 patent says.

09:34:3913                   THE COURT:   But that language to identify

09:34:4214     suspicious patterns is in defendant's proposed construction,

09:34:4615     that's not something that you raised that you really have an

09:34:5016     issue with?   And I'm asking you, do you dispute that the

09:34:5417     scanner scans downloadables to identify suspicious patterns

09:34:5818     or suspicious computer operations?

09:35:0019                   MR. ANDRE:   We don't dispute that, Your Honor.

09:35:0220     That's why I'm saying with Judge Freeman she offered that

09:35:0621     construction based on the '194 patent.       I will show you

09:35:0922     where that is with the '194.      It's in the paragraph that

09:35:2223     Mr. Gaudet showed you in his slides.       At the end of it, the

09:35:2624     paragraph says it will be appreciated that the code scanner

09:35:3025     may search code for any pattern which is undesirable or
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 25 of 96 PageID #: 5732
                                                                              25


09:35:33   1   suggests that the code was written by a hacker.         So that's

09:35:36   2   consistent with what judge -- that's where Judge Freeman got

09:35:42   3   her construction from.      And that's right below the paragraph

09:35:45   4   which gives the preferred embodiment.       So it gives a

09:35:49   5   preferred embodiment of this code scanner that Rapid7 would

09:35:52   6   like you to limit the claims to, but then it says it may be

09:35:56   7   appreciated.

09:35:57   8                  So it's also -- it's giving that exception that

09:36:00   9   it may be appreciated that the code scanner may search the

09:36:0410     code for any patterns, not just the kind of patterns that

09:36:0711     they're talking about on top of the paragraph.

09:36:0912                    So Judge Freeman offered a compromise situation

09:36:1313     during the oral argument.     And because as I told Your Honor

09:36:1614     when I started, we've made the same thing -- taken the same

09:36:2115     position in every case, we say ordinary meaning because we

09:36:2416     don't want to be inconsistent.

09:36:2617                    THE COURT:   Well, claim 10 already says that it

09:36:2818     does it for suspicious, elicit suspicious computer

09:36:3619     operations.

09:36:3720                    MR. ANDRE:   That's correct.    So Judge Freeman

09:36:3921     relied on this.    She said would you agree -- just like

09:36:4322     you're doing now, would you agree that that is correct and

09:36:4623     we agreed with it, therefore the construction that Judge

09:36:4924     Freeman gave us in Cisco, software searches code to identify

09:36:5225     suspicious patterns or suspicious computer operations, we
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 26 of 96 PageID #: 5733
                                                                              26


09:36:57   1   acquiesced to.   We just did not want to be limited to that

09:37:01   2   one particular embodiment that Rapid7 is advocating for

09:37:05   3   here.

09:37:05   4                 And also, as Judge Freeman said, this goes back

09:37:09   5   to the slide 11 on our deck, that the court is unpersuaded

09:37:14   6   by Cisco's argument that a downloadable scanner is linked to

09:37:19   7   the embodiment where the code scanner is described to

09:37:24   8   disassemble machine code.     That specific embodiment that

09:37:27   9   they're trying to advocate, the same group of lawyers that

09:37:3010     were in Cisco are arguing for here as well, Judge Freeman

09:37:3311     rejected that because of that language in the '194 patent.

09:37:4212                   If Your Honor has anymore questions, should I go

09:37:4413     to the next element?

09:37:4614                   THE COURT:   Yes.   Thank you.

09:37:4815                   MR. ANDRE:   So the next element is a list of

09:37:5116     suspicious computer operations that may be attempted on the

09:37:5717     '086.   And I'll be candid, Your Honor, I didn't really

09:38:0318     understand the dispute here.

09:38:0519                   THE COURT:   I don't understand the dispute here,

09:38:0820     either, because it doesn't seem like -- you guys are saying,

09:38:1221     yeah, it's in a received downloadable, but that language is

09:38:1622     already incorporated in the claim.       Your issue here seems to

09:38:2023     be that it was redundant and unnecessary.        So I don't

09:38:2424     understand what the -- what the practical import of this

09:38:2825     dispute is.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 27 of 96 PageID #: 5734
                                                                              27


09:38:31   1                  MR. ANDRE:   Your Honor, I didn't either.      I'll

09:38:34   2   be completely honest, I couldn't figure out why we couldn't

09:38:38   3   agree on it.    It seems like we're talking about

09:38:41   4   substantively the same thing.

09:38:42   5                  THE COURT:   Let me ask the defendants.

09:38:44   6                  MR. ANDRE:   As I was flying cross-country for

09:38:47   7   this hearing, I reread it again.      And I don't know if this

09:38:50   8   is what they're trying to say, but just for curiosity sake,

09:38:54   9   if you read it, the language, they may be trying to say that

09:38:5910     the list, the actual list itself is in the received

09:39:0411     downloadable, not in the computer operations.         The way it's

09:39:1212     set up deriving security profile data, and the security

09:39:1613     profile data includes a list of suspicious operations that

09:39:1914     may be attempted, but when I went back and looked, I thought

09:39:2215     maybe they're trying to say that the list of computer

09:39:2516     operation is in the received downloadable, you get the

09:39:2817     downloadable and there is a list included in that

09:39:3118     downloadable.    Not that is deriving a security profile that

09:39:3519     includes a list.

09:39:3620                    So what Finjan's patents are talking about does

09:39:3921     deriving a profile and when it derives it, there is also a

09:39:4322     list of these operations that may be attempted.         The only

09:39:4523     thing I can think of, the only reason this would be in

09:39:4824     dispute is they're going to try to argue that the actual

09:39:5125     list is in the downloadable when it comes to the computer.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 28 of 96 PageID #: 5735
                                                                              28


09:39:54   1   That's the only thing I can figure out.        I'm hopefully wrong

09:39:57   2   on that one.

09:39:58   3                  THE COURT:    Let me understand what is the

09:40:00   4   dispute here and why do I need to decide this?

09:40:04   5                  MR. GAUDET:   Sure, Your Honor.    First of all,

09:40:06   6   what he referenced, that's not at all the issue.         It's

09:40:10   7   literally we want what Judge Alsup said which is this claim

09:40:14   8   --

09:40:14   9                  THE COURT:    I asked you guys to go talk about

09:40:1610     things and try and work them out.       You have twenty terms,

09:40:1911     you took twenty-five minutes which I think is garbage.          I

09:40:2312     can't believe you actually could have worked out anything in

09:40:2713     twenty-five minutes.    Start with my position on that, you're

09:40:2914     asking me to deal with twenty, now nineteen terms and this

09:40:3215     seems like just a waste of time.      Why isn't it a waste of

09:40:3516     time?

09:40:3617                    MR. GAUDET:   Your Honor --

09:40:3718                    THE COURT:    I get it, you want exactly what

09:40:4019     Judge Alsup said, but that doesn't mean that what they're

09:40:4320     saying isn't right.

09:40:4421                    MR. GAUDET:   Your Honor, the reason we want this

09:40:4722     in here is because in another case with Finjan in a

09:40:5323     different matter, we had exactly this scenario where at

09:40:5624     claim construction we agreed something is a requirement of

09:40:5925     the claim, so it didn't go into construction.         And at
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 29 of 96 PageID #: 5736
                                                                              29


09:41:01   1   summary judgment, they took the opposite position.          And we

09:41:04   2   just want it to be clear that these operations, and we

09:41:08   3   agree, we all do agree, and we just want that nailed down.

09:41:12   4   And that's what we asked at the meet and confer.

09:41:16   5                THE COURT:    Mr Andre, do you agree that I'm not

09:41:18   6   going to see at summary judgment some statement that the

09:41:21   7   list of computer operations, that it's in -- I don't even

09:41:31   8   know.   What is it that --

09:41:33   9                MR. ANDRE:    Your Honor, what I will say, I don't

09:41:3510     know what he's referring to at summary judgment.         We have

09:41:3711     always taken the position that when you derive a security

09:41:4012     profile data, you derive it, you derive what the data is

09:41:4513     from the downloadable.     The security profile data includes a

09:41:4814     list of suspicious computer operations that may be attempted

09:41:5115     by the downloadable.    We have never argued otherwise.        I

09:41:5416     don't know what Mr. Gaudet is talking about, but you won't

09:41:5717     see this at summary judgement, I promise you.

09:42:0018                  THE COURT:    Is that okay?

09:42:0119                  MR. GAUDET:     Yeah, Your Honor, I think I

09:42:0420     understand it's a list derived from the operations that are

09:42:0721     in the downloadable, it's not derived from hey,

09:42:1022     theoretically maybe that downloadable might say X, Y and Z,

09:42:1323     you look at the downloadable, there is the operation, there

09:42:1624     is the operation, there is the operation, it's coming, the

09:42:1925     list is derived from the operations in that downloadable,
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 30 of 96 PageID #: 5737
                                                                              30


09:42:22   1   not some master list of possible, that's the issue.          If he

09:42:26   2   agrees to that and we got that on the record, we ought to be

09:42:28   3   good.

09:42:29   4                 MR. ANDRE:    I don't understand what he's talking

09:42:30   5   about.   I'm asking my colleague, James, here, Mr. Hannah.

09:42:35   6   Do you know what he's talking about?

09:42:36   7                 MR. GAUDET:    That surprises me because that's

09:42:38   8   exactly what the judge said.

09:42:39   9                 THE COURT:    You guys need to figure out what

09:42:4110     you're talking about.      Go ahead.   Talk to each other and try

09:42:4611     and figure it out, because this, I don't understand what the

09:42:4912     dispute is.

09:43:1413                   (Discussion off the record.)

09:48:0914                   THE COURT:    All right.    Where are we?

09:48:1215                   MR. GAUDET:    Your Honor, I do think that they --

09:48:1516     I think they substantively disagree with this construction.

09:48:1817                   THE COURT:    Let me ask.    Is the list of

09:48:2018     suspicious operations derived from the received downloadable

09:48:2619     by evaluating that downloadable or is it a more generic

09:48:3120     list?

09:48:3221                   MR. HANNAH:    So Your Honor, the way that -- may

09:48:3422     it please the Court, good morning.        Nice to meet you.

09:48:3723                   The DSP is derived from the received

09:48:4124     downloadable.

09:48:4425                   THE COURT:    So what is --
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 31 of 96 PageID #: 5738
                                                                              31


09:48:45   1                 MR. HANNAH:   That's what I have said seven times

09:48:49   2   now.    I said the DSP is derived from the received

09:48:52   3   downloadable.   They want to say, and I just confirmed, that

09:48:55   4   the list is in the received downloadable.        That's not

09:48:57   5   correct.

09:48:58   6                 THE COURT:    He's already told me that's not what

09:49:00   7   he was trying to say.

09:49:01   8                 MR. HANNAH:   He just told me off mic that the

09:49:04   9   list of operations has to be in the downloadable.

09:49:0710                   THE COURT:    I think what he's saying is that the

09:49:0911     list has to be derived from something in the downloadable,

09:49:1312     from looking at or evaluating the downloadable.         So it's not

09:49:1813     just -- it's not just that the list is some we look at this

09:49:2314     list for every single one, we look at this downloadable, we

09:49:2715     say I evaluated this guy and I got -- I came up with this

09:49:3316     list.   Is that what you're saying?

09:49:3417                   MR. GAUDET:   Your Honor, exactly, it's not some

09:49:3818     just generic list.

09:49:3919                   THE COURT:    But he seems to be saying,

09:49:4120     Mr. Hannah seems to be saying yes.

09:49:4321                   MR. HANNAH:   I'm saying I'm going with the claim

09:49:4622     language and there is no way I'm going to argue on summary

09:49:4923     judgment that DSP which advertises downloadable security

09:49:5224     profile is derived from the received downloadable.

09:49:5625     100 percent that's what the claim language says.         It's an
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 32 of 96 PageID #: 5739
                                                                              32


09:50:01   1   antecedent basis.

09:50:02   2                THE COURT:    You're not answering my question,

09:50:04   3   either.   I'm saying the issues, if I were to read their

09:50:09   4   language that they're trying to read in, let me remember

09:50:14   5   what it is, but -- in a received downloadable, if I read

09:50:21   6   that to mean not that the list already has to be in the

09:50:24   7   downloadable, but that the list is derived from evaluating

09:50:33   8   that downloadable, is that okay?

09:50:35   9                MR. HANNAH:    Yes.

09:50:3510                  THE COURT:    Is that okay with the defendants?

09:50:3711                  MR. GAUDET:    Your Honor, the only caveat is it's

09:50:4312     based on -- it's the operations in the downloadable, that's

09:50:4613     why I'm worried that he's hedging on that as if by derived

09:50:5014     from the downloadable he means you can look generally at the

09:50:5315     downloadable and see oh, look, it's a big file and then from

09:50:5716     that run off.   It's that the operations in that list are

09:51:0117     operations in the downloadable.      It doesn't have to be

09:51:0418     called a list, it's not a list of the downloadable, but the

09:51:0619     operations we're talking about are operations in the

09:51:0920     downloadable, not operations somewhere else.        That's the

09:51:1321     part I want to be sure that we have a meeting of the minds

09:51:1622     on.

09:51:1723                  MR. HANNAH:    I think that's what I'm trying to

09:51:1924     import, the fact that this list of operations has to be in

09:51:2125     the downloadable.    Now I'm understanding their argument and
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 33 of 96 PageID #: 5740
                                                                              33


09:51:24   1   that's not true.    The list of the operations is in the DSP.

09:51:28   2   It absolutely has to be based on the claim language derived

09:51:31   3   from the received downloadable, no dispute.        And that's

09:51:33   4   exactly what Your Honor said.      And I unequivocally agree

09:51:41   5   with it.

09:51:42   6                I cannot agree saying that the list of

09:51:43   7   operations in the downloadable itself because it's not, it's

09:51:46   8   in DSP, that's what it says, deriving a security profile

09:51:51   9   data including a list of suspicious computer operations,

09:51:5410     that's in the DSP, that's not in the downloadable.          But I

09:51:5811     100 percent agree that in order to generate that list, to

09:52:0012     derive that list, it's based on the particular received

09:52:0313     downloadable.

09:52:0414                  MR. GAUDET:    I might have a phrasing suggestion

09:52:0615     that could solve this.     If we go back to the proposed

09:52:1016     construction instead, because it's a question of what's

09:52:2417     modifying what.    It's a list that identifies computer

09:52:2818     operations in a received downloadable that are deemed

09:52:3319     hostile.   We're not saying the list is a thing that's

09:52:3720     downloadable, it's a list that identifies computer

09:52:4021     operations in a received downloadable that are deemed

09:52:4322     hostile or potentially hostile.      Maybe the "of" created the

09:52:4923     ambiguity that Mr. Andre was worried about.        The list isn't

09:52:5224     the downloadable, the operations most certainly are.

09:52:5625                  MR. HANNAH:    I don't understand that at all.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 34 of 96 PageID #: 5741
                                                                              34


09:52:57   1   The issue is in the received -- I really don't, Your Honor.

09:53:02   2   I mean, the issue is in the received downloadable, the way

09:53:06   3   it's written it says a list in a received downloadable.          The

09:53:09   4   list is in the DSP.    I have already confirmed on this record

09:53:13   5   that this list is derived from the received downloadable in

09:53:17   6   the claim.

09:53:17   7                 THE COURT:    What if we said a list of computer

09:53:20   8   operations derived from a received downloadable?

09:53:24   9                 MR. HANNAH:   Fine.   Absolutely.    A list of

09:53:2610     computer operations derived from a received downloadable,

09:53:3011     absolutely.

09:53:3312                   MR. GAUDET:   Again, as I understand it, the

09:53:3913     operations are in the downloadable, the operations on this

09:53:4214     list are operations found in the downloadable, not found

09:53:4515     somewhere else.    If that's -- that's why I don't understand

09:53:4816     why he's pushing back on that.      My fear about saying

09:53:5417     something more general like derived from the downloadable is

09:53:5718     it -- just like that, derived from downloadable can mean I

09:54:0219     look at the downloadable and even though none of these

09:54:0620     operations are listed in it, I go look at some other list

09:54:0921     and figure out --

09:54:1022                   THE COURT:    I understand their argument.      Why

09:54:1323     don't you tell me why what I just suggested is not supported

09:54:1624     by the intrinsic evidence and then I'll give you all a

09:54:2025     chance to respond.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 35 of 96 PageID #: 5742
                                                                              35


09:54:20   1                 MR. GAUDET:    Absolutely.

09:54:22   2                 So, Your Honor --

09:54:24   3                 THE COURT:    You guys can sit down.

09:54:30   4                 MR. GAUDET:    Your Honor, the only narrow point

09:54:37   5   that we are making is that this has to be the operations

09:54:45   6   that might be attempted by that downloadable.         So you start

09:54:49   7   with this kind of antecedent basis in the claim language.

09:54:53   8   You receive the incoming downloadable, that's the first

09:54:56   9   underline.   The security profile data for that downloadable,

09:55:0010     it list the operations that might be attempted by that

09:55:0411     downloadable.    And there were sort of two lists, as you

09:55:1112     figure out what this means, there are two lists in the

09:55:1413     specification.   There is what we kind of refer to as the

09:55:1714     global or master list.      This is in Figure 3 in the bottom of

09:55:2115     column 5.    And this literally has a list of all the

09:55:2516     different kinds of operations that a hacker might want to

09:55:2817     use theoretically.

09:55:3018                   And our concern is when they just say derived

09:55:3519     from the DSP, they might then turn around and say well --

09:55:4120     not the DSP, the downloadable, a downloadable came in, I see

09:55:4421     that the downloadable came from X source, I know that X

09:55:4922     source has a reputation of doing really bad things so it's

09:55:5423     possible that this downloadable could do any of these things

09:55:5724     from this master list.      That's not what the claim is talking

09:56:0125     about, and that's not what the specification is talking
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 36 of 96 PageID #: 5743
                                                                              36


09:56:03   1   about.   The specification is talking about this shorter

09:56:08   2   list.    The shorter list which it actually uses the code

09:56:13   3   scanner on are something like that to look to break apart on

09:56:16   4   a proactive basis and figure out what is this thing actually

09:56:22   5   going to do, what are the operations in this downloadable.

09:56:25   6   This is now at column 9.

09:56:27   7                  So it's not -- it's not just generically

09:56:31   8   deriving because of some attribute of the downloadable, it's

09:56:35   9   saying what are the operations in the downloadable.          Now

09:56:3810     that I have the operations in the downloadable, let me now

09:56:4211     compare that specific list from the downloadable with the

09:56:4412     master list.    And anything that's on my list of what's in

09:56:4913     the downloadable that I know to be a suspicious operation,

09:56:5414     I'm going to put that in the specific -- in a list of

09:57:0015     suspicious operations the downloadable might perform.          So

09:57:0416     when the downloadable arrives, it doesn't have a list in it.

09:57:0717     Instead a downloadable --

09:57:0818                    THE COURT:    They're not saying it has a list in

09:57:1019     it, they're not saying that, so don't make an argument.

09:57:1420                    MR. GAUDET:   Absolutely.

09:57:1421                    THE COURT:    I want you to focus on their issue

09:57:1622     and the issue it seems to me is whether we're saying it has

09:57:2023     to be something in the operations of the downloadable or

09:57:2324     whether it just has to be derived from some aspect of the

09:57:2625     downloadable.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 37 of 96 PageID #: 5744
                                                                              37


09:57:27   1                 MR. GAUDET:   Correct.    And the two reasons we

09:57:29   2   know that are it is the only thing -- it's recited in the

09:57:33   3   claim, get the downloadable and then you derive the profile

09:57:37   4   data with a list of the operations that might be attempted

09:57:40   5   by that downloadable.

09:57:42   6                 And the only way, the way that the specification

09:57:46   7   describes the invention is you figure out what it is that

09:57:51   8   downloadable is going to do by using a scanner, and having

09:57:57   9   figured out what those operations are, we can now figure out

09:58:0010     which of those operations in the downloadable is suspicious

09:58:0311     and nonsuspicious.    That's it, Your Honor.

09:58:0512                   THE COURT:    Okay.   Mr. Andre or Mr. Hannah, you

09:58:1313     can tag team it.

09:58:1414                   MR. ANDRE:    Your Honor, I'll be honest with you,

09:58:1615     we'll leave this slide up there, but consistent with what

09:58:2116     Mr. --

09:58:2217                   THE COURT:    I understand exactly what he's

09:58:2418     saying.    He's saying, for example, he wants you to say I

09:58:2719     looked at the downloadable and the operations that it might

09:58:3120     perform.   Of those, these are the suspicious ones.         Is that

09:58:3721     right?

09:58:3722                   MR. GAUDET:   Precisely.

09:58:3723                   THE COURT:    And he doesn't want you to say I

09:58:4024     looked at the downloadable, it came from, you know, this

09:58:4425     horrible source instead of looking at the operations and say
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 38 of 96 PageID #: 5745
                                                                              38


09:58:49   1   it came from a bad source, therefore it might perform any of

09:58:53   2   a generic set of operations that the downloadable itself

09:58:57   3   might not be able to perform.

09:59:01   4                 MR. ANDRE:    I'll let Mr. Hannah argue this

09:59:05   5   issue.

09:59:10   6                 MR. HANNAH:   So I think that the downloadable

09:59:17   7   scanner can take in -- can take in a lot of different

09:59:21   8   attributes.   I think that the DSP has to be derived based on

09:59:26   9   the downloadable and to determine the operations that may be

09:59:2910     attempted.    That's plain --

09:59:3111                   THE COURT:    But the operations that may be

09:59:3312     attempted -- I guess the question I have is if the claim

09:59:3813     language says operations that may be attempted by that

09:59:4214     downloadable, why is it that you wouldn't be looking at the

09:59:4515     operations of that rather than just, you know, something

09:59:4916     like the source of it where you might say there could be any

09:59:5717     -- you know, a bunch of operations that would be on the

10:00:0218     list, but that downloadable isn't even capable of

10:00:0519     performing?

10:00:0620                   MR. HANNAH:   Well, first of all, I think the

10:00:0821     embodiment, looking at the sources in the '194.

10:00:1122                   THE COURT:    Yes.   Around column 9.

10:00:1423                   MR. HANNAH:   It actually specifically talks

10:00:1624     about these and look at the source and different attributes

10:00:1925     of it.   So I mean, this wasn't the argument that was raised
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 39 of 96 PageID #: 5746
                                                                              39


10:00:23   1   in the briefing, but I think that that information is

10:00:26   2   clearly one of the indications that can be used to generate

10:00:30   3   the DSP.

10:00:32   4                THE COURT:    Show me where you're referring to.

10:00:36   5                MR. HANNAH:    I'm doing this on the fly and

10:00:39   6   straight from memory, but I have done it before.

10:00:41   7                THE COURT:    You're doing well, just keep going.

10:00:45   8   Take your time.

10:00:46   9                MR. HANNAH:    There is something specific where

10:00:4710     it talks about, you can look at the source to determine --

10:01:0311     in any event, I can take the slides and go through it on my

10:01:1012     computer.   In any event, I think one of the issues now that

10:01:1413     I'm hearing this is they keep saying that the operations

10:01:1714     have to be in the downloadable.      Well, looking at their

10:01:1915     slide, on slide 20, you see how it talks about the

10:01:2416     disassembling of machine code.      Now I know Your Honor said

10:01:2817     that we don't have evidence of it, and you're supposed to

10:01:3118     just believe me, hopefully you do believe me, a machine code

10:01:3519     is written in ones and zeros.

10:01:3720                  THE COURT:    I understand.

10:01:3821                  MR. HANNAH:    So in order to do machine code you

10:01:4122     actually don't know what the operations are.        You have to

10:01:4423     disassemble them, resolve the commands, and then say based

10:01:4824     on the information I have these are the operations that I

10:01:5025     think may be attempted by the downloadable, that's the whole
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 40 of 96 PageID #: 5747
                                                                              40


10:01:54   1   point of the DSP is that you're trying to determine what the

10:01:59   2   downloadable is going to do.      This is a behavioral detection

10:02:03   3   of it.

10:02:03   4                So when they keep saying that it has to be a

10:02:06   5   list or an operations that are in the downloadable, it's

10:02:10   6   actually -- that's why the claim language says it's to

10:02:14   7   generate the DSP and the DSP includes a list that may be

10:02:18   8   attempted by the downloadable.       So this whole notion that we

10:02:22   9   have to find operations within the downloadable or put those

10:02:2610     operations on the list I think is contrary to the

10:02:2911     specification and to the claims.

10:02:3412                  THE COURT:    All right.    Why don't you, while

10:02:3613     we're going to the next term, take a look at that patent and

10:02:4214     tell me if there is anything that supports your position

10:02:4715     that it could be something like a source, et cetera.

10:02:5416                  MR. HANNAH:    I can take a look at that.

10:02:5717                  Oh, found it.    That was a quick break.

10:03:0118                  MR. ANDRE:    Maybe.

10:03:0219                  MR. HANNAH:    Maybe.    Let me take a look.

10:03:1120                  MR. ANDRE:    Why don't you take a break.

10:03:1321                  MR. HANNAH:    Let me take a little break.       But it

10:03:1622     says on column 637 it talks about path for, it says the URL

10:03:2523     comparator examines the URL identifying the source of the

10:03:2824     downloadable to be stored in the URL database to determine

10:03:2925     whether the downloadable comes from a trusted source.          Based
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 41 of 96 PageID #: 5748
                                                                              41


10:03:33   1   on the security policy the URL comparator may deem the

10:03:37   2   downloadable suspicious if it comes from an untrustworthy

10:03:41   3   source.

10:03:41   4                 So there is specific identification of different

10:03:44   5   embodiments and there are different paths that are within

10:03:47   6   there.    Again, I would stick to this -- I mean, I think that

10:03:51   7   we should stick to the claim language and as we've already

10:03:54   8   put on the record what construction we would be comfortable

10:03:57   9   with.

10:03:5710                   Thank you, Your Honor.

10:04:1211                   MR. GAUDET:   I don't want to belabor, but would

10:04:1512     you like to hear a very brief response to that?

10:04:1813                   THE COURT:    Sure.

10:04:1914                   MR. GAUDET:   I believe what Mr. Hannah

10:04:2015     identified is not part of the derivation of security profile

10:04:2516     data, instead it's talking about, there are other aspects of

10:04:2817     the system -- well, what he just pointed to is not what's

10:04:3318     claimed.   If something from a trusted source, it never ties

10:04:3819     that into using that to determine a list of suspicious or

10:04:4220     nonsuspicious operations.     It might just say good, you get

10:04:4521     to come through or no, you're blocked.       But the disclosure

10:04:4922     of let's now derive a security profile is completely

10:04:5323     unconnected to what he just cited.

10:04:5524                   THE COURT:    Okay.   Let's go to appended

10:05:0625     downloadable.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 42 of 96 PageID #: 5749
                                                                              42


10:05:06   1                MR. ANDRE:    Appended downloadable, what seems to

10:05:09   2   be the major dispute here, Your Honor, is really where it is

10:05:12   3   appended.   Rapid7 would like to have it limited to do

10:05:16   4   appending to the end of the downloadable.        There is a lot of

10:05:19   5   basis for not going that way.      We just think it means being

10:05:23   6   attached to the downloadable, the ordinary meaning.

10:05:27   7                We go to the actual claim language, there is

10:05:32   8   nothing in the claim language that would limit this

10:05:38   9   appending to the end of the downloadable, just merely

10:05:4310     appending a representation, download.       We said all along

10:05:4811     appending is just attaching a representation of the

10:05:5112     downloadable security profile data to the downloadable and

10:05:5413     that's the proper construction.

10:05:5614                  There has been two issues that two people, two

10:06:0315     different bodies have interpreted this to some degree.          The

10:06:0716     PTAB stated that they would take the petitioner's position

10:06:1217     construction of appended to mean attached or attaching.

10:06:1518     That was not our position, that was what the other side had

10:06:1819     asked for from the petitioner in that case, in Palo Alto

10:06:2320     Networks.   That's what the PTAB construed.

10:06:2621                  THE COURT:    Is that under the broadest

10:06:3022     reasonable interpretation standard?

10:06:3223                  MR. ANDRE:    I believe it was at that time

10:06:3524     period, 2016, I believe it was, Your Honor.        It was not the

10:06:3825     Phillips standard.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 43 of 96 PageID #: 5750
                                                                              43


10:06:39   1                The biggest issue with the Rapid7's proposed

10:06:46   2   construction is it would --

10:06:47   3                THE COURT:    I'm sorry, you said two courts

10:06:50   4   decided.

10:06:50   5                MR. ANDRE:    The court in the Southern District

10:06:55   6   of California.

10:06:56   7                THE COURT:    That was based on, that relied to

10:06:58   8   some extent on expert testimony.

10:07:01   9                MR. ANDRE:    And extrinsic evidence as to

10:07:0410     additional definitions, we'll get to that.        But it doesn't

10:07:0811     read out the preferred embodiment on the '086 patent, column

10:07:1312     11, lines 11 through 26.     They talk about concatenating

10:07:2013     within the sandbox package the MPC, which is both the

10:07:2314     protection code is what we're talking about to the

10:07:2615     downloadable first followed by the protection policies

10:07:2916     followed by the downloadable.      There is not attaching it to

10:07:3117     the end of the downloadable as proposed.        So that is one

10:07:3718     particular embodiment.     And as Your Honor is aware, you

10:07:4019     should not read out embodiments unless there is an expressed

10:07:4320     disavowal to do so.

10:07:4421                  Really, this idea of attaching it to the end

10:07:4922     comes out, there is not much -- there is no legitimate

10:07:5423     support for it except as extrinsic definition of append.

10:07:5824     And that's what Rapid7 relies upon.

10:08:0125                  If you look at extrinsic evidence, you know,
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 44 of 96 PageID #: 5751
                                                                              44


10:08:05   1   which is never the best evidence, there are numerous

10:08:09   2   dictionary definitions that talk about appending just to

10:08:12   3   mean to attach, they scoured the world and found a

10:08:18   4   dictionary definition that says append means attach to the

10:08:20   5   end and that's what they are -- in this particular instance

10:08:25   6   this is a pretty easy one, there is no intrinsic evidence to

10:08:29   7   show that appended should be to the end of the downloadable.

10:08:32   8   There is a preferred embodiment that say it doesn't have to

10:08:35   9   be at the end of the downloadable.       If you look at extrinsic

10:08:3810     evidence, the vast majority of extrinsic evidence that we

10:08:4211     could find, append is not attached to the particular

10:08:4512     location, it's just attaching.

10:08:4613                  Thank you, Your Honor.

10:08:5414                  MR. GAUDET:    Thank you, Your Honor.      I'll be

10:08:5615     brief.

10:08:5916                  One quick note, their construction is actually

10:09:0717     even broader than the claim language.       Just downloadable

10:09:1018     with data attached to it, which would be even broader than

10:09:1319     the representation --

10:09:1520                  THE COURT:    They don't dispute the

10:09:1721     representation of the security data, right?

10:09:2122                  MR. GAUDET:    Absolutely.    Thank you.    The

10:09:2423     fundamental point is appended means appended.         Appended,

10:09:2724     they didn't say attached, they didn't say insert --

10:09:3025                  THE COURT:    What about all the -- there are
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 45 of 96 PageID #: 5752
                                                                              45


10:09:34   1   dictionaries that say attached, there are other ones that

10:09:37   2   say attached to the end, and if there is a broad enough

10:09:42   3   interpretation under the ordinary meaning, why isn't it just

10:09:46   4   attach?

10:09:47   5                MR. GAUDET:    Your Honor, there are not actually

10:09:49   6   technical dictionaries that say just attach.        All the

10:09:53   7   technical dictionaries, they are technical dictionary said

10:09:57   8   append means append.    These literally distinguish prepend

10:10:02   9   with append, and append means place or insert as an

10:10:0510     attachment by adding data to the end of the file.         All the

10:10:0811     technical dictionaries bring us all to the end of it.

10:10:1312                  THE COURT:    So are you saying that append has a

10:10:1513     special meaning to a person of skill in the art to the '086

10:10:1914     patent?

10:10:2015                  MR. GAUDET:    I'm saying in the context of the

10:10:2416     person of skill in the art, either the '086 patent or

10:10:2717     anything, append means -- I say or anything, the '086 patent

10:10:3218     or any computer, append means at the end, but just like an

10:10:3619     appendix, if you refer to an appendix, that is something at

10:10:4020     the end.   So it's not even -- it's not even different than

10:10:4421     the ordinary meaning.     If I refer to an appendix in a book,

10:10:4722     you would not see that at the beginning of the book.

10:10:5023     Likewise a supplement is something that comes after.

10:10:5324                  And the only other point I wanted to make on

10:10:5725     this, Your Honor, is his reference to an alleged preferred
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 46 of 96 PageID #: 5753
                                                                              46


10:11:00   1   embodiment, that reference has absolutely nothing to do with

10:11:03   2   this claim.   That's again talking about mobile protection

10:11:07   3   code, it's not about the combination of a downloadable, a

10:11:13   4   downloadable security policy, it's this other thing that

10:11:16   5   these claims aren't directed to at all.        That's all I have.

10:11:22   6                 THE COURT:    Okay.   First function, second

10:11:28   7   function.   This one seems to go and be relevant to the other

10:11:37   8   two terms, so I don't know.      I'm not the -- I don't know if

10:11:41   9   it makes sense to do all three here or just do them one by

10:11:4510     one.   I defer to you.

10:11:4911                   MR. HANNAH:   I was going to say I defer to the

10:11:5212     Court.    I'm happy to do all three terms or do them one by

10:11:5513     one.   So I'll just give a quick overview of the '154 patent.

10:12:0514     The '154 patent is a little bit of a different animal in

10:12:1015     terms of the DSP patents.     I call this the security computer

10:12:1516     patent.   I refer to the '494 and the '086 as kind of the DSP

10:12:2017     patent that downloadable security profile because they

10:12:2218     generate the DSP.

10:12:2419                   THE COURT:    Though from what we're not sure.

10:12:2920                   MR. HANNAH:   There you go.     This Court will

10:12:3021     determine, I'm sure.     I call it the DSP patents and they are

10:12:3622     downloadable.   And the '154 patent is called the security

10:12:3823     computer patents because it leverages a security computer

10:12:4224     and found throughout the claims.

10:12:4425                   The way the claim is written is that it's a
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 47 of 96 PageID #: 5754
                                                                              47


10:12:48   1   content processor that receives content, the content

10:12:52   2   includes a call for a first function and that call also

10:12:56   3   includes an input.    And then what happens is that input

10:12:59   4   is -- I'm kind of -- I'm just going to go and kind of how

10:13:03   5   the flow goes, but the input is sent to a security computer

10:13:07   6   to determine if it's safe and if it is determined to be safe

10:13:10   7   then a second function is allowed to be invoked with the

10:13:17   8   input.   That's kind of the way the flow goes.        It breaks it

10:13:20   9   up into components because it is a system claim, but that's

10:13:2410     kind of the way the flow goes.

10:13:2511                  I think what's important to note here is that

10:13:2812     the '154 patent is a broadening continuation of the '289.

10:13:3313     So the '289 was the first filed patent in this family.          And

10:13:3714     that is the one that requires a very specific embodiment in

10:13:4115     which a gateway modifies content, substitutes functions,

10:13:4716     puts in -- substitutes a first function, you know, with an

10:13:5117     original function and just does all the, essentially the

10:13:5518     limitations that the defendants are trying to put into this

10:13:5919     claim.   This was a broadening continuation, it removed those

10:14:0220     elements and it focused on what the novelty aspect of it

10:14:0621     which is transmitting this input to a security computer,

10:14:0922     kind of offloading the processing in order to see -- to make

10:14:1323     a determination whether they're safe to invoke the input.

10:14:1824                  So if I go to the first function/second

10:14:2125     function, we say it's a plain and ordinary meaning, the
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 48 of 96 PageID #: 5755
                                                                              48


10:14:26   1   first function and second function --

10:14:27   2                 THE COURT:    I get it.   I know what the issue is.

10:14:30   3   Explain to me why the first function and the second function

10:14:33   4   can be the same thing.

10:14:35   5                 MR. HANNAH:   Sure.   So that comes down to just,

10:14:38   6   you know, we have to kind of get into the weeds here, and so

10:14:42   7   the first function/second function I believe have to be --

10:14:46   8   there has to be a first function that's different than a

10:14:50   9   second function.    But when I say they can be the same

10:14:5210     function, for instance, as shown here, you can have a

10:14:5611     document.write, that can be your first function.         Once that

10:15:0012     input is checked and it comes back, a second function could

10:15:0513     be document.write that is invoked in order to execute that

10:15:0814     input.

10:15:0915                   So we just want to make clear here while we're

10:15:1216     not going to come back and say it's the first function first

10:15:1817     function, there is a first function and there is a second

10:15:2018     function.   When you go down to the programing level, they

10:15:2319     can be the same function in terms of the document.write as

10:15:2620     an example.

10:15:2721                   There are other examples that are kind of known

10:15:3022     in the art like eval or other different type of functions

10:15:3423     that can be executed that they could be within.         So when you

10:15:3724     get into the argument and when you review the papers you see

10:15:4125     this whole thing about the nested functions, again, that
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 49 of 96 PageID #: 5756
                                                                              49


10:15:44   1   could be a document.write calling another document.write or

10:15:49   2   something of that nature and when the input gets evaluating

10:15:52   3   the second function could also be the document.write that

10:15:56   4   could be nested that that's allowed to execute.

10:15:59   5                Does that make sense?

10:16:01   6                THE COURT:    No.   You have got to say that again.

10:16:03   7                MR. HANNAH:    So what we're trying to -- what

10:16:10   8   we're trying to set forth and trying to explain is that when

10:16:13   9   you have a first function and a second function, you do have

10:16:1610     to have two functions.     But they can both be, for instance,

10:16:2211     document.write, or eval, or they can be program --

10:16:3012                  THE COURT:    What's the difference?      So I see

10:16:3313     that you have two things that say document.write, one has

10:16:3814     some stuff with hello in it in parentheses, one says text.

10:16:4315     What is the difference, if any, between them?

10:16:4616                  MR. HANNAH:    That's where I'm trying to get

10:16:4917     down, on a technical level they're the same function but

10:16:5218     they're going to be treated as different functions because

10:16:5519     the inputs would be different.

10:16:5720                  THE COURT:    And the output is different?

10:16:5921                  MR. HANNAH:    And the output would be different,

10:17:0222     correct.   So we're just trying to say that when you get down

10:17:0623     to the programing language, the first function and the

10:17:0824     second function could be the same function.        And I mean

10:17:1225     honestly I don't think that that's the dispute is that it
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 50 of 96 PageID #: 5757
                                                                              50


10:17:17   1   could be document.write and the second function could be

10:17:20   2   document.write.    I think that more the crux of the matter is

10:17:25   3   that they're trying to replace substitute with substitute

10:17:29   4   and original into the claims.      I think that's more the issue

10:17:32   5   because I am very -- I am fine saying that the first

10:17:37   6   function and the second function are -- I mean, we would

10:17:40   7   have to work on the language, but they are going to be say

10:17:44   8   separate functions, but you know, I just don't want to be

10:17:48   9   technically imprecise in saying there are different

10:17:5210     functions because like I said, when you get into the

10:17:5611     programing language, they could be the same function at a

10:18:0012     programing level.

10:18:0013                  So in terms of the substitute and the original

10:18:0314     function, I think this is more of the issue.        And this is

10:18:0915     where they're trying to comport the limitations from the

10:18:1216     '289 into the '154.    When you look at the '289, it

10:18:2217     specifically talks about -- this is on slide 27, this is on

10:18:2718     the right-hand side, it talks about this embodiment in which

10:18:3219     you receive content at a gateway computer, you modify that

10:18:3620     content by replacing a call, the call to the original

10:18:4121     function with a corresponding call to a substitute function.

10:18:4422                  So what they're trying to do is take those

10:18:4623     limitations that are in the '289 and import those into the

10:18:5124     '154.   And that's where the claim differentiation kicks in

10:18:5425     and it's not proper to do that because the reason the '154
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 51 of 96 PageID #: 5758
                                                                              51


10:18:58   1   as filed was to be a broadening continuation of the '289 and

10:19:02   2   did not include these limitations.

10:19:07   3                One thing again as I was rereading through the

10:19:10   4   briefing and everything else is that there is really no

10:19:13   5   dispute in terms of function here.       Both parties say that

10:19:17   6   function in terms of these terms does not have to be

10:19:20   7   defined.   It's just that they want to put in the word

10:19:23   8   substitute and original function.       So it really is a

10:19:27   9   straight insert of limitations into the claims.         And they

10:19:3110     have to find clear disavowal in the prosecution history,

10:19:3511     particularly with regard to the prosecution history of the

10:19:3912     '154 patent because it is that broadening continuation, and

10:19:4313     they can't point to anything, they can't point to anything

10:19:4714     like that.

10:19:4815                  Numerous courts, this is on slide 25, have found

10:19:5116     that first and second function, when someone that is skilled

10:19:5417     in the art is going to understand the word first and someone

10:19:5718     is going to understand the word second, we have this from

10:20:0019     the Proofpoint court, we have this from the Bitdefender

10:20:0520     court.   Again, this has been raised again and again.

10:20:0921                  A couple of points that I also want to make,

10:20:1522     they're not in the slides, is so in the briefing they come

10:20:1923     at me pretty hard in terms of statements that I made in

10:20:2424     front of the PTAB when I argued for this -- argued for the

10:20:3125     validity of the '154 patent.      It was actually confirmed at
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 52 of 96 PageID #: 5759
                                                                              52


10:20:35   1   two different IPR's, final written decisions, there are

10:20:40   2   instituted final written decisions issued.        I think it was

10:20:44   3   an unfair characterization of the arguments that I made.

10:20:47   4                They point to one line in the beginning of the

10:20:48   5   transcript and it's in C8, exhibit C8, in which they say

10:20:54   6   that oh, I made an admission that the first function has to

10:20:59   7   be a substitute and the second function has to be the

10:21:02   8   original.   That's not the argument that I made.        And I think

10:21:07   9   that line was taken out of context.       If you look at page 63

10:21:1110     of C8.

10:21:1211                  THE COURT:    Hold on.    Let me grab it.    Is that

10:21:4012     the joint appendix?

10:21:4213                  MR. HANNAH:    Yes, it's in joint appendix, it's

10:21:4514     C8.   I can pull it up, Your Honor, if it will help you out.

10:21:5415                  THE COURT:    For some reason it's not -- got it.

10:22:0216                  MR. HANNAH:    You found it?

10:22:4517                  THE COURT:    So what am I looking at here?

10:22:4718                  MR. HANNAH:    What we're looking at here is this

10:22:4919     is where I described, you know, we're talking about this

10:22:5420     PTAB proceeding involved in reference called Ross.          And what

10:22:5821     happened was their expert, the other side is the one that

10:23:0422     said this is a substitute function, this is the original

10:23:0723     function.   And so when I used that language there, and on

10:23:1124     page 63 I'm very clear, I said, Their expert called it --

10:23:1525     their expert called it a substitute function.         And I'm
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 53 of 96 PageID #: 5760
                                                                              53


10:23:19   1   referring to the pseudocode.      I'm saying they call it a

10:23:25   2   substitute function.    That's how the petition was written.

10:23:27   3                So when I used the word substitute function, I'm

10:23:30   4   not saying it because of what I believe, I'm saying -- I'm

10:23:34   5   trying to rebut the evidence that was presented against us.

10:23:37   6   That's how their expert called it.       Their expert said this

10:23:40   7   is the substitute function which corresponds to the first

10:23:44   8   function.   They said this is the original function that

10:23:47   9   corresponds to the second function.

10:23:4910                  When I'm describing it during these proceedings,

10:23:5311     I actually explicitly say I'm going to use that example, on

10:23:5812     page 64, I'm going to go with that example that they're

10:24:0113     using because it becomes very, very difficult to explain, to

10:24:0714     rebut evidence if I can't use the language that their expert

10:24:1015     is using to try to prove that the '154 is invalid.

10:24:1416                  And so this notion that I equated or said oh,

10:24:1817     this is the appropriate definition is simply, it's just a

10:24:2218     mischaracterization.    It never came down to the construction

10:24:2619     of the first function being a substitute function, the

10:24:2920     second function being an original function.        The issue with

10:24:3221     Ross, and if you read through this, and I know it's really

10:24:3522     in the weeds, but there wasn't a call to a first function or

10:24:3923     a call -- the call to the first function which was missing,

10:24:4424     and you'll see this whole thing about Hookscripts, I don't

10:24:4925     need to get into that, but I don't ever explicitly say this
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 54 of 96 PageID #: 5761
                                                                              54


10:24:53   1   is the proper construction, I was always referring to what

10:24:57   2   their expert said and how they characterized it.

10:24:59   3                The other point -- and maybe it might make more

10:25:05   4   sense to ping pong back and forth, Your Honor, just because

10:25:08   5   I feel like I have been talking for a while and you might

10:25:11   6   have some other questions.

10:25:12   7                THE COURT:    Sure.

10:25:13   8                MR. HANNAH:    But the other point I did want to

10:25:15   9   raise which is not in our slide is that they in their

10:25:1910     briefing, they argue that the '154 patent has this language

10:25:2311     of a present invention, and therefore it's going to be

10:25:2612     limited to that.    Well, I direct Your Honor to column 7,

10:25:2913     lines 32 of the '154 patent.       And there it also used the

10:25:3414     language of a present invention.      There it says this is

10:25:3815     additionally provided in accordance with the preferred

10:25:4116     embodiment of the present invention, and then it goes

10:25:4417     through and it specifically describes the claim or one of

10:25:4918     the embodiments that would meet the claims of the '154

10:25:5219     patent.   And it doesn't have any reference to a substitute

10:25:5520     function, no reference to an original function, it's just to

10:25:5821     a first function and a second function.

10:26:0122                  And so --

10:26:0323                  THE COURT:    And where are you referring to?

10:26:0524                  MR. HANNAH:    I'm referring to column 7 of the

10:26:0825     '154 patent, lines 32.     And there it specifically talks
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 55 of 96 PageID #: 5762
                                                                              55


10:26:13   1   about a first function and a second function and there is no

10:26:17   2   requirement that the first function be a substitute and that

10:26:19   3   the second function be an original function.

10:26:26   4                THE COURT:    Okay.

10:26:27   5                MR. HANNAH:    So unless Your Honor has any

10:26:29   6   questions, I'll sit down.

10:26:30   7                THE COURT:    Great.   Thank you.

10:26:33   8                MR. GAUDET:    Your Honor, Mr. Dotson will handle

10:26:36   9   this term and the remaining terms for us.

10:26:3910                  THE COURT:    Okay.    Mr. Dotson.

10:26:5011                  MR. DOTSON:    Good morning, Your Honor.       David

10:26:5212     Dotson with Duane Morris for Rapid7.

10:26:5513                  I want to start by just addressing a couple of

10:27:0314     the prosecution history points that Mr. Hannah talked about

10:27:0715     last because I think that's an important issue.         Let me

10:27:2016     organize my paperwork here.      I'm going to skip to slide 55

10:27:2917     which is where some of this language occurs in the slide

10:27:3318     deck.

10:27:3419                  Mr. Hannah is talking about the '154 patent

10:27:3820     here.   He wanted you to go to the end and look at some

10:27:4121     specific portion of his transcript in response to a specific

10:27:4422     question by the board.     But here he's talking about the '154

10:27:4823     patent's approach.    The '154 patent talks about a call to a

10:27:5224     first function.    That's a call to a substitute function.

10:27:5625     And he further explains --
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 56 of 96 PageID #: 5763
                                                                              56


10:27:58   1                  THE COURT:    But are you saying that that's a --

10:28:00   2   are you saying that's a disclaimer, that's a definition?

10:28:04   3   What is it that you're saying that constitutes?

10:28:07   4                  MR. DOTSON:   It -- frankly Your Honor, it is the

10:28:11   5   plain language of what this should mean in the view of the

10:28:14   6   specification and he's just explaining it which is what I'm

10:28:16   7   doing as well, but it is a disclaimer as well.

10:28:19   8                  THE COURT:    A disclaimer has to be clear and

10:28:22   9   unambiguous.    And what am I to make of the fact that he said

10:28:2610     that there, but then in other places he was talking about

10:28:2911     first function and second functions and he didn't specify

10:28:3712     and it appears he was talking about an argument that he was

10:28:4113     responding to?

10:28:4214                    MR. DOTSON:   That assumes that, Your Honor, that

10:28:4415     we accepted his hindsight representation about what his

10:28:4816     transcript means and what he intended to say.         What you read

10:28:5217     the transcript, it's not ambiguous.       He doesn't ever say in

10:28:5618     there, well, the first function and the second function are

10:28:5819     the same because the patents would have been invalidated.

10:29:0120     So we have a situation where he's talking about this only in

10:29:0521     terms of exactly what Rapid7 is proposing, now he wants to

10:29:0922     stand up here today and say what I really meant was X and Y,

10:29:1323     and the public has the record.

10:29:1424                    THE COURT:    What about the argument that he made

10:29:1625     when he says now we got back to the first and second
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 57 of 96 PageID #: 5764
                                                                              57


10:29:19   1   function can be the same, I don't think that he's saying

10:29:21   2   that the inputs or outputs of those functions could be the

10:29:25   3   same, he's saying the fact is it could be a function like

10:29:28   4   the write function, you disagree with that that they could

10:29:33   5   both have the same actual function?

10:29:36   6                MR. DOTSON:    Yes.

10:29:37   7                THE COURT:    Okay.   Tell me why what he showed me

10:29:39   8   in the two tables that isn't correct.

10:29:42   9                MR. DOTSON:    Certainly.    This does get as

10:29:4410     Mr. Hannah alluded to, this does get into the weeds a little

10:29:4811     bit.   And I think I got an example here that touched on the

10:29:5612     very example that Mr. Hannah brought up on the slides.          And

10:29:5913     this deals with slide 67 of our presentation here.          These

10:30:0614     are the two tables that he put up.       Finjan sort of assumes

10:30:1115     that one of these is a substitute function and -- sorry, one

10:30:1516     of them is a first function, one of them is a second

10:30:1817     function.   When you read the specification there is no

10:30:2118     indication or specification of these tables in that respect.

10:30:2419     And what this shows is Table 2, that is showing us the

10:30:2820     original content.    The backup, what this invention does is

10:30:3421     it needs to look at these inputs to a function call, and the

10:30:3822     problem they're trying to address was you can have an input

10:30:4123     that you don't know what it is until run time, so when the

10:30:4524     gateway received this content, it can't determine hey, this

10:30:4825     is malicious because this input, you got to run it first and
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 58 of 96 PageID #: 5765
                                                                              58


10:30:52   1   call this function before you know what it's going to be.

10:30:55   2                  So what the specification said was well, the way

10:30:58   3   we're going to deal with this problem is we're going to go

10:31:03   4   ahead and insert a substitute function, a call to a

10:31:06   5   substitute function in this content that's going to have

10:31:09   6   that same input, then we'll send this on down to the client

10:31:15   7   computer that way the client computer will run the content

10:31:18   8   and the client computer instead of hitting that original

10:31:22   9   call that we don't know if it's a problem or not, it's going

10:31:2510     to hit that call to the substitute function that we've

10:31:2711     inserted at the gateway and that substitute function does a

10:31:3012     very specific thing, it sends our input out that to security

10:31:3413     computer to be evaluated to determine if it's safe.

10:31:3814     Ultimately it sends back an indicator if it's safe the

10:31:4215     client computer can invoke that original function with that

10:31:4516     input.

10:31:4617                    This is kind of a pseudocode here, that's what's

10:31:4918     being shown here.    On the left-hand side is that original

10:31:5219     content that comes into the gateway, you see we have our

10:31:5520     familiar document.write hello.      Document.write is a standard

10:32:0021     function that's included in your browser.        All it does is it

10:32:0422     writes text.

10:32:0523                    So what the specification says is we'll have

10:32:1124     this content modifier at our gateway, it's going to see that

10:32:1525     document.write function which is the original function, and
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 59 of 96 PageID #: 5766
                                                                              59


10:32:17   1   it's going to substitute with a call to the substitute

10:32:20   2   function which is substitute document.write.

10:32:24   3                Then we look at Table 3, now it's showing us

10:32:27   4   where that's been done.     This is our modify content that

10:32:31   5   comes down from client advice from the gateway.         You see we

10:32:35   6   got this definition there of what this function is right

10:32:38   7   around line 48 defining a substitute function that we then

10:32:41   8   inserted.   And what that substitute function does is we see

10:32:46   9   down below highlighted, when the content processor invokes

10:32:5010     that substitute function call which is highlighted there in

10:32:5311     green, the input is going to be passed to the security

10:32:5712     computer for inspection.

10:32:5813                  And it's going to return a result from the

10:33:0214     security computer and if inspection result is true down at

10:33:0515     the bottom section there, column 11, lines 1 through 4, then

10:33:0916     we're going to invoke the original function call.         That's

10:33:1217     what's shown in this code.     So the first thing we're calling

10:33:1518     is a substitute function and only if it's safe.         That's what

10:33:1819     that if statement there around line 50 and 51 is, if it's

10:33:2220     safe based on what your security computer did then we're

10:33:2521     going to invoke our original function which is

10:33:2722     document.write.    So the original function underlined this

10:33:3123     red in both situations is the same.       And the input is the

10:33:3524     same.

10:33:3525                  THE COURT:    So in this, what's the original
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 60 of 96 PageID #: 5767
                                                                              60


10:33:38   1   function, document.write; correct?

10:33:42   2                MR. DOTSON:    Correct.

10:33:42   3                THE COURT:    What's the substitute function?

10:33:44   4                MR. DOTSON:    Substitute_document.write, which

10:33:48   5   has that functionality to send this to the security

10:33:51   6   computer.   Document.write doesn't send anything to the

10:33:54   7   security computer, it writes text.

10:33:56   8                I'm going to get to this issue.       Another kind of

10:34:06   9   practical matter, Your Honor, the claim language if we look

10:34:0910     at slide 42, if they were the same function, the claim

10:34:1211     language wouldn't make any sense.       The claim would be

10:34:1512     nonsensical because again, we're going to invoke the second

10:34:1913     function with the input only if a security computer

10:34:2214     indicates that's safe.     That's the whole point of this

10:34:2515     thing, right, we don't want to invoke --

10:34:2716                  THE COURT:    But what I'm missing here, you're

10:34:3117     saying the function is substitute_document.write, but it's a

10:34:3518     document.write function.     The original function was a

10:34:3819     document.write function.     They don't dispute that you could

10:34:4220     have two different document.write functions.        I think what

10:34:4721     they don't want you to say is that substitute_document.write

10:34:5022     is not -- is the same function document.write as the

10:34:5623     original one.

10:34:5824                  MR. DOTSON:    I don't -- respectfully, Your

10:35:0025     Honor, I don't think that's what they're saying.         Mr. Hannah
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 61 of 96 PageID #: 5768
                                                                              61


10:35:04   1   stood up here and said that document.write, parentheses,

10:35:07   2   whatever is in the parentheses, that can be both a first

10:35:11   3   function and a second function.      That same thing.     He's not

10:35:13   4   saying substitute_document.write is the same as

10:35:17   5   document.write.

10:35:17   6                THE COURT:    But the document.write that he

10:35:19   7   showed me, go back to your thing with the chart, tables 2

10:35:23   8   and 3, isn't the -- the two things that are underlined in

10:35:36   9   red, one of them is hello, the other is text, so aren't they

10:35:4110     -- isn't the ultimate output of those inputs going into

10:35:4511     those different?

10:35:4612                  MR. DOTSON:    No.   And I'll show you why.      It's

10:35:4913     because -- and I can provide a little more context on how

10:35:5214     function calls work, but that's the reason.        If you see --

10:35:5915     this is the input, document.write.       And what we're going to

10:36:0316     do is try to evaluate that input.       So our substitute

10:36:0717     function that we insert, it has that same input, we need to

10:36:1218     send that to security computer.      Where we define that

10:36:1519     substitute function up here, it takes -- it's a variable

10:36:1920     call text, so whatever you call that function, whenever you

10:36:2321     put in these parentheses, which is down here, that comes in

10:36:2622     as text so when you ultimately run through that code and

10:36:3223     execute document.write, you're using that text variable

10:36:3524     which is this, this was passed in so it could be evaluated,

10:36:3925     sent to the security computer and then ultimately used.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 62 of 96 PageID #: 5769
                                                                              62


10:36:42   1                THE COURT:    What am I to make of everything that

10:36:44   2   you're showing me here and explaining this to me talks about

10:36:49   3   the substitute, the original and the substitute, which is

10:36:53   4   what you're trying to include.      What if I say, look, they

10:36:58   5   changed the language, they didn't say original and

10:37:01   6   substitute, they said it in other patents, other claims,

10:37:04   7   they didn't say it here, I'm not going to read that in, so

10:37:08   8   then how is this relevant?

10:37:12   9                MR. DOTSON:    We can walk through the

10:37:1710     specification, Your Honor.

10:37:1811                  THE COURT:    It's your argument, tell me what you

10:37:2012     think.   If I say I'm not going to change the words, so why

10:37:2513     is it that we shouldn't just say all you need is a first

10:37:2914     function and a second function and I'm not reading in all

10:37:3215     this stuff that you want me to read in?

10:37:3516                  MR. DOTSON:    Your Honor, I think that the

10:37:3617     primary issue is that if these things are the same, there is

10:37:4018     no -- there is nothing here, there is no invention here

10:37:4319     because all we have is some content with a function in it.

10:37:4620     And we have got the Federal Circuit to take a close look at

10:37:4921     this and the Federal Circuit explained exactly what this is,

10:37:5222     and that's the only thing disclosed in the specification.

10:37:5523                  The Federal Circuit said there are four

10:37:5724     independent claims, that's all of them, they all do the same

10:38:0125     thing, they all execute a substitute function.         And in the
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 63 of 96 PageID #: 5770
                                                                              63


10:38:05   1   '154 patent, the first function is this inspection step in

10:38:08   2   which the content is assessed for safety.        That's the

10:38:12   3   substitute function.    That's what it does.      It sends our

10:38:14   4   input for inspection so we can figure out whether it's safe.

10:38:17   5                They went on and said the second function is

10:38:20   6   when having been deemed safe, the content is actually run.

10:38:24   7   That's when we're going to run our original function because

10:38:26   8   now we know, okay, the security computer told us that's

10:38:30   9   safe, so we're going to run our original content.

10:38:3310                  That analysis is exactly what our proposal

10:38:3611     embodies.   And it's the same thing that Judge Freeman said

10:38:4012     in the Cisco case.    And, you know, Mr. Hannah got up here

10:38:4313     and talked about multiple decisions have decided otherwise

10:38:4614     and he pointed to the Bitdefender --

10:38:4915                  THE COURT:    I know, decisions go both ways in

10:38:5216     this case, I get it.    And I'm not sure why I should pick one

10:38:5617     over the other unless it's the Federal Circuit.

10:38:5818                  MR. DOTSON:    I'll tell you the Federal Circuit

10:38:5919     has weighed in on this.

10:39:0120                  THE COURT:    The Federal Circuit -- I got to tell

10:39:0221     you, I didn't see the word substitute and second function in

10:39:0722     what the Federal Circuit said.

10:39:0823                  MR. DOTSON:    They're explaining what this does

10:39:1024     and when you look at the specification the only things that

10:39:1325     do this are the original function and the substitute
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 64 of 96 PageID #: 5771
                                                                              64


10:39:17   1   function.   And I think the reason why I brought up the

10:39:21   2   Proofpoint and Bitdefender decision is it was the same

10:39:25   3   judge, Judge Gilliam, he was asked to revisit his prior

10:39:30   4   construction, his prior construction was A, before the

10:39:32   5   Federal Circuit decision, but B, he was not provided with

10:39:34   6   the prosecution history that Judge Freeman was presented

10:39:38   7   with that we talked about here where Mr. Hannah said it's

10:39:41   8   the first function is the substitute function.         And she

10:39:44   9   noted that.   She said the Proofpoint discussion, she noted

10:39:4910     it and said they didn't have the benefit of what I had in

10:39:5311     the prosecution history that occurred after the fact.

10:39:5612                   And Judge Alsup, also in California, looked at

10:40:0013     the Federal Circuit, he came to the same conclusion.          He

10:40:0414     said the claimed first function clearly involves a

10:40:0815     substitute function which sends the contents input to the

10:40:1116     security computer for inspection once invoked.

10:40:1317                   THE COURT:    Can the second function be

10:40:1918     theoretically a function that executes an inspection step in

10:40:2219     which the content is assessed for safety?

10:40:2620                   MR. DOTSON:   I'm sorry, Your Honor?

10:40:2821                   THE COURT:    Can the second function

10:40:2922     theoretically be a function that executes an inspection step

10:40:3423     in which the content is inspected for safety?

10:40:4024                   MR. DOTSON:   That would be nonsensical because

10:40:4325     you're only going to invoke the second function if it's safe
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 65 of 96 PageID #: 5772
                                                                              65


10:40:46   1   to do so.    The first function is what you invoke in order to

10:40:50   2   make that a threshold issue.      Go back to the claim requiring

10:40:56   3   you're only going to invoke that second function if it's

10:40:59   4   safe to do so.   If they're the same function, you're going

10:41:02   5   to invoke it no matter what, whether it's safe or not

10:41:05   6   because you would have to invoke the first function to ever

10:41:09   7   get anything off that security computer, so it doesn't make

10:41:12   8   any sense.

10:41:12   9                 And Your Honor, in an effort to abbreviate the

10:41:1610     slides, I want to point out here the Federal Circuit's

10:41:2011     decision my colleague just pulled up for me does in fact

10:41:2412     talk about substitute function.

10:41:2713                   THE COURT:    I saw that, it was on the one, it

10:41:2914     says --

10:41:3515                   MR. DOTSON:   So it is, they are talking about

10:41:3716     substitute functions are the ones that are doing this

10:41:4017     inspection step, which is exactly what Judge Freeman found

10:41:4618     and exactly what Judge Alsup found.

10:42:0419                   And I'll touch on a couple of issues that also

10:42:1720     weigh on some of these other terms, but the '289 patent,

10:42:2121     Mr. Andre talked about the '289 patent, he said the '154 is

10:42:2622     a broadening continuation.     Obviously there is no such thing

10:42:3023     as a broadening continuation.      There is a continuation and

10:42:3324     there is not, but it a provisional application, it wasn't

10:42:3725     even a straight continuation, so his characterization there
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 66 of 96 PageID #: 5773
                                                                              66


10:42:40   1   are, that's an argument, that's some official term from the

10:42:43   2   Patent Office, oh, these claims by definition are broader.

10:42:48   3                And there are differences because the '289

10:42:51   4   patent as he mentioned talks about modifying content because

10:42:54   5   the '289 claims are dealing with gateways, you're dealing

10:42:57   6   with the gateway side of it where you're going to pull some

10:43:00   7   content in and modify it to enter a substitute function.

10:43:04   8   The '154 claims are the other side, they are the content

10:43:07   9   side that receives that modified content from the gateway,

10:43:1010     that's what the '154 patent is talking about here as shown

10:43:1511     in every figure.    You can directly map it.      It's Figure 2

10:43:1812     here, you got a content processor, that's exactly what the

10:43:2213     claim requires.    You got a client transmitter that transmits

10:43:2614     an input shown at the top of Figure 2, client receiver that

10:43:2915     receives an indicator from the security computer shown at

10:43:3116     the bottom of Figure 2.

10:43:3317                  And you know, you look at the specification, the

10:43:3618     only component of the system that invokes functions is the

10:43:3919     client device.    So again, these claims in the '154 patent

10:43:4420     are talking about the client side.       And I think that's

10:43:4721     helpful when you try and understand these claims because

10:43:5022     they are a bit confusing.

10:43:5223                  One other thing that Mr. Hannah mentioned was, I

10:44:0824     should note also, we talked about the PTAB, Mr. Hannah

10:44:1225     characterizing his arguments, PTAB has said well, we note
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 67 of 96 PageID #: 5774
                                                                              67


10:44:17   1   that the first function is the substitute function included

10:44:20   2   in the modified content.     So that's a conclusion the PTAB

10:44:25   3   came to as well.

10:44:26   4                 But this idea of recursive functions, Mr. Hannah

10:44:30   5   brought that up as well, and this is -- you're getting way

10:44:35   6   down in the weeds now.     The bottom line, the bottom line

10:44:38   7   here is that's a function call that calls itself, so you

10:44:42   8   have one document.write function, with the input to that is

10:44:47   9   another document.write function, that doesn't mean one of

10:44:5110     them is a first function and one of them is a second

10:44:5311     function.   The specification explains how it works and

10:44:5612     basically it's what we just talked about, you just do it

10:45:0013     over again.   You get your first one in, you see that you're

10:45:0314     going to substitute your document.write function with a

10:45:0615     substitute function that gets sent up to the security

10:45:0816     computer, the security computer says, oh wait, this input

10:45:1217     has another function here, I'm going to institute another

10:45:1618     substitute function, send that back down and we do this all

10:45:2019     over again until we get on our input, you trace through it,

10:45:2420     it takes a lot of the stuff through the process.

10:45:2721                   The other thing that I wanted to mention was

10:45:2922     column 7, Mr. Hannah mentioned column 7 of the '154 patent.

10:45:4023     I think he explicitly referenced starting at lines 34.

10:45:4524     Because the present invention as he noted does say we're

10:45:4825     modifying this content at the gateway computer.         And then he
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 68 of 96 PageID #: 5775
                                                                              68


10:45:52   1   pointed to, he pointed to column 7, and let me just put up

10:46:01   2   the first portion of this so we can compare the two.

10:46:06   3                 The present invention operated by replacing

10:46:09   4   original function calls with substitute function calls

10:46:12   5   within the content at a gateway computer prior to it being

10:46:17   6   received at the client computer.      Mr. Hannah points us to 7,

10:46:21   7   column 7, lines 33, but that's talking about a preferred

10:46:25   8   embodiment of the present invention.       First of all, it's not

10:46:27   9   talking about globally, this is the present invention which

10:46:3010     is what limits the scope of the invention.

10:46:3211                   Moreover, this whole column, all it's doing is

10:46:3512     restating claim language.     There is no explanation in column

10:46:3813     7 --

10:46:4014                   THE COURT:    I'm sorry, I'm reading column 4.

10:46:4315     You got to show me column 7.

10:46:4516                   MR. DOTSON:   I apologize, Your Honor.      Let me

10:46:4817     put column 7 up here on the screen.       This is what he was

10:46:5218     referring to saying well there are all kinds of preferred

10:46:5519     statements about the present invention.        But the statement

10:46:5620     that he referred to is not talking about the present

10:47:0021     invention period, it's talking about some preferred

10:47:0422     embodiment.   So that's different, those are two different

10:47:0723     things.   When you have a statement --

10:47:0824                   THE COURT:    I get it, but his point was you

10:47:1125     would be reading out the preferred embodiment, not that he
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 69 of 96 PageID #: 5776
                                                                              69


10:47:14   1   was trying to define it using that.       So respond to that

10:47:19   2   argument, not that I get it, that is different, but why

10:47:23   3   isn't -- how is it that you're not reading out what he's

10:47:29   4   saying?

10:47:30   5                MR. DOTSON:    Because it shows you that he's

10:47:31   6   wrong about what the first function and the second function

10:47:33   7   are.   The present invention, period, told us what it is.

10:47:38   8   He's trying to read that out by pointing to some preferred

10:47:41   9   embodiment that he thinks is somehow broader.         But all this

10:47:4510     is, all these paragraphs in column 7, they're just restating

10:47:5011     different aspects of the claim language.        You see it all the

10:47:5212     time in patents, there is no explanation in the

10:47:5513     specification that would have any indication that a first

10:47:5814     function and a second function can be the same thing, much

10:48:0215     less that there would be a function that -- much less that

10:48:0616     there would not be a function that transmits an input to the

10:48:1017     security computer for inspection, because you have to have

10:48:1218     that, you have to have that step, otherwise this claim

10:48:1519     doesn't do anything.    So there has got to be a substitute

10:48:1920     function, and in the context of the claim language when you

10:48:2221     map the specification, that's what the first function is.

10:48:2922                  So I'm happy if Your Honor has any further

10:48:3223     questions, I know this is confusing, this can be confusing.

10:48:3824                  THE COURT:    No, I don't.

10:48:4025                  MR. DOTSON:    Okay.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 70 of 96 PageID #: 5777
                                                                              70


10:48:59   1                 MR. HANNAH:   Can I make just one quick point on

10:49:02   2   just rebuttal?

10:49:04   3                 THE COURT:    Sure.

10:49:05   4                 MR. HANNAH:   Counsel said repeatedly that the

10:49:08   5   '289 doesn't cover the client computer at all.         If we look,

10:49:13   6   this is claim -- this is the '289, so you don't have to just

10:49:19   7   believe me.   Claim 1, modifying the content at the gateway,

10:49:27   8   you transmit the modified content from the gateway to the

10:49:31   9   client.   Then you process the modified content at the client

10:49:3410     computer.   And then all of these steps are about the client

10:49:3911     computer.   So this representation that somehow the '289

10:49:4312     covers the gateway an the '154 covers the client is contrary

10:49:4913     to exactly what claim 1 says.

10:49:5214                   Claim 1 is talking about a system that for the

10:49:5615     '289, claim 1 is talking about a system that modifies

10:49:5916     content at a gateway, substitutes a first function with a

10:50:0517     substitute function, the original function is substituted as

10:50:0918     well.   And then it's processed at the client computer.         So I

10:50:1619     just want to make that point.

10:50:1720                   So if you look at the specification, again,

10:50:1921     which is the '154 and also the '289, the specific element

10:50:2322     that they're talking about, they're saying the present

10:50:2523     invention is doing this, and the citation that I provided

10:50:2824     tracks the claim language.     The citation they provided

10:50:3125     actually tracks the claim language of the '289 patent, the
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 71 of 96 PageID #: 5778
                                                                              71


10:50:35   1   parent application.

10:50:36   2                When I say it's a broadening continuation, I

10:50:39   3   think that's a term of art that's kind of known in maybe the

10:50:42   4   patent field, maybe it's not, but to me a broadening

10:50:46   5   continuation means you have a parent application which is

10:50:49   6   narrow, a narrow aspect, you identify what is the novelty of

10:50:54   7   it, then you file a follow-on application, it can be a

10:50:59   8   divisional continuation of it and you remove the elements

10:51:04   9   which are not necessary in order to get the patent.

10:51:0610                  I think this is a good transition into our next

10:51:1111     element, which is the content processor.        So for the content

10:51:1912     processor, again we say that it's the plain and ordinary

10:51:2213     meaning, a processor that processes content.        They try to

10:51:2614     argue that it's a processor that processes modified content.

10:51:3015                  THE COURT:    Isn't the whole issue here if I say

10:51:3216     that the two things can't be the same, it would be modified?

10:51:3617     I mean, their argument seems to be that it's got to be

10:51:4118     modified because the two are different.

10:51:4419                  MR. HANNAH:    I think that the two can be

10:51:4520     different, but I don't think you have -- I don't think that

10:51:4821     the content has to be modified.      Like I said, you can

10:51:5022     have -- I'm not going to get up here during summary judgment

10:51:5423     and whatnot and say there is a first function and the second

10:51:5624     function is really the first function.       I think that the

10:51:5825     modified, the modified part is what they're trying to say is
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 72 of 96 PageID #: 5779
                                                                              72


10:52:02   1   that essentially importing the gateway limitation into these

10:52:06   2   claims which I just showed you is in claim 1 of the '289,

10:52:09   3   and they're trying to say that it's modifying this content.

10:52:13   4                 I think that the clearest evidence that this is

10:52:16   5   not the case, and this goes to my broadening continuation

10:52:19   6   statement, or my characterization, is the prosecution

10:52:23   7   history.    And the prosecution history, the term modified was

10:52:28   8   removed during the prosecution from the claims.         There is

10:52:33   9   not a clear intent to remove a term that should be in the

10:52:3910     claims.    And then try to reinsert that at the claim

10:52:4211     construction stage I think is completely inappropriate.

10:52:4412                   I think that's the clearest indication showing

10:52:4813     what the intent was.    And again, the '289 requires this

10:52:5214     modified content at the gateway and the whole prosecution

10:52:5615     history of the '154 says that it doesn't need that, it can

10:53:0116     be -- it's broader than that, and that's how the '154

10:53:0517     prosecution history kind of shakes out.        I think that's the

10:53:0818     clearest.   But again, you know, we have presented that

10:53:1519     example to the various courts.      They have agreed with me

10:53:1820     saying that the content processor should be given this plain

10:53:2321     and ordinary meaning.

10:53:2422                   THE COURT:    But they didn't address the

10:53:2623     particular issue that the defendants raise here, the

10:53:2824     modified issue.

10:53:3025                   MR. HANNAH:   Well, it comes in different flavors
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 73 of 96 PageID #: 5780
                                                                              73


10:53:32   1   so people have taken different shots at it.        So at one point

10:53:36   2   people were saying -- different defendants said that it was

10:53:41   3   really governed by 112 paragraph 6, and then we had another

10:53:46   4   argument, another slightly different claim construction, but

10:53:51   5   what you get from this, and when you look at the reasoning,

10:53:53   6   I think the reasoning still applies, is that one of skill in

10:53:57   7   the art is going to know what a content processor is.

10:54:00   8   That's the definition.     And there is no -- again, this kind

10:54:05   9   of comes to a first function, second function, there is no

10:54:0810     construction offered of a process -- it still has the

10:54:1311     limitation of a content processor, or our construction a

10:54:1612     processor that processes content.       They're trying to insert

10:54:2013     limitations into the claim construction, and specifically

10:54:2314     that word modified.

10:54:2515                  And so that's what the issue comes down to, it's

10:54:2716     not a construction issue in terms of whether a processor

10:54:3117     that processes content needs to be modified, a processor

10:54:3418     that processes content needs to be defined, we both agreed

10:54:3819     that's appropriate.    It's whether this limitation of

10:54:4120     modified should be inserted and where the clear disavowal in

10:54:4621     the prosecution history to do that, it's not there, it's

10:54:4922     actually the opposite.     This is a rare -- I'm not going to

10:54:5323     say a rare case because you see a lot of cases, but this is

10:54:5624     a case in which the applicant was very clear that modified

10:55:0025     should not be in the construction.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 74 of 96 PageID #: 5781
                                                                              74


10:55:02   1                 THE COURT:    All right.   You're running out of

10:55:03   2   time so you probably want to not repeat yourself too many

10:55:08   3   times.

10:55:08   4                 MR. HANNAH:   I'll try not to, Your Honor.

10:55:10   5   Unless Your Honor has any questions, I'll sit down.

10:55:29   6                 THE COURT:    So why doesn't this issue rise or

10:55:32   7   fall with your arguments on the prior ruling about they can

10:55:36   8   or can't be the same?

10:55:37   9                 MR. DOTSON:   The issues are substantial overlap,

10:55:4310     Your Honor.   The logic underlying the Juniper order was

10:55:4811     based in what we saw from the Federal Circuit that I

10:55:5012     discussed earlier as well as Judge Freeman's discussion and

10:55:5513     specifications discussion that you got to have exactly what

10:55:5914     the statement of the present invention is which is you got

10:56:0315     to modify this content.     Again, that's what the present

10:56:0816     invention, that's how it operates.       Replaces a function call

10:56:1117     with a substitute function call, sends it to the client

10:56:1518     computer.

10:56:1919                   THE COURT:    And why doesn't the fact that they

10:56:2120     remove modified or they had modified in other claims but not

10:56:2521     in these suggest that I shouldn't just be reading it in?

10:56:2922                   MR. DOTSON:   Because that rejection, Your Honor,

10:56:3023     was an antecedent basis.     Here it says content, down here

10:56:3524     you said modified, you need to fix it.       The way they fixed

10:56:3925     it was by cutting out modified.      There wasn't a substitute
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 75 of 96 PageID #: 5782
                                                                              75


10:56:44   1   -- a substantive discussion about well, these claims require

10:56:47   2   modified --

10:56:48   3                 THE COURT:    Do you really need that?     They took

10:56:50   4   the word modified out, you want me to put the word modified

10:56:54   5   back in?

10:56:56   6                 MR. DOTSON:   That's because the claims

10:57:02   7   themselves require receiving content that requires a call

10:57:07   8   from the first function, which we know from the present

10:57:09   9   invention and the rest of the specification is something

10:57:1110     that's been substituted in by the gateway.        Content has been

10:57:1611     modified and it's received.

10:57:1812                   And to clarify my point on the '289 patent, Your

10:57:2113     Honor, my point was not that the '289 patent claims don't at

10:57:2514     all address the client computer --

10:57:2715                   THE COURT:    I don't really care, I didn't take

10:57:3216     that --

10:57:3317                   MR. DOTSON:   Okay.   Just for what it's worth,

10:57:3618     every single embodiment, you walk through the spec, you walk

10:57:4019     through the figures, every single embodiment transmits

10:57:4420     modified content.    That's all there is, otherwise this won't

10:57:4721     work.   You can't have a substitute function that does this

10:57:5022     very specific security functionality by sending an input --

10:57:5423                   THE COURT:    Let me ask you this.     If I were to

10:57:5624     say you're right that the first and second function should

10:58:0125     be defined as you define them, why do you need modified in
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 76 of 96 PageID #: 5783
                                                                              76


10:58:05   1   there?   Wouldn't it by definition be modified?        Why should I

10:58:08   2   read in some other word in there?       Because the content

10:58:12   3   processor would have to do the two things that are listed,

10:58:14   4   right?   So why am I dealing with it?

10:58:17   5                MR. DOTSON:    I would tend to agree, Your Honor,

10:58:19   6   with that sentiment, but we have this exact same

10:58:22   7   construction for first function and second function in the

10:58:25   8   Cisco case and we're seeing all kind of creative

10:58:28   9   interpretation of the claim.

10:58:3010                  THE COURT:    You know what, you can deal with

10:58:3211     this, but I can't deal with any creative interpretation that

10:58:3712     you're going to have.     It seems to me this one pretty much

10:58:4013     at least as far as defendants are concerned should rise and

10:58:4214     fall with the first function and second function, and I

10:58:4615     don't understand why you don't agree with that.

10:58:4816                  MR. DOTSON:    I think as I said, Your Honor, by

10:58:5017     enlarging the underlying logic the same, obviously Judge

10:58:5518     Alsup walked through his analysis which relied in part on

10:58:5719     the first function and second function construction by Judge

10:59:0120     Freeman, but also on the Federal Circuit's analysis.          So for

10:59:0421     some reason we're thinking that the Federal Circuit's

10:59:0622     analysis didn't adequately address first function and second

10:59:1023     function, that's also still something that Judge Alsup

10:59:1324     relied upon in determining that the content processor must

10:59:1725     receive modified content.     But Your Honor, you're correct,
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 77 of 96 PageID #: 5784
                                                                              77


10:59:20   1   it is a very overlapping analysis.        So that's all I have for

10:59:25   2   you on that.

10:59:26   3                  THE COURT:    All right.    We're almost out of time

10:59:30   4   so I need some -- to move it along now.

10:59:38   5                  A call to a first function, why is this not

10:59:41   6   relevant and decided with those other ones?        Why is this a

10:59:45   7   separate thing I need to rule on?         Because it seems like

10:59:48   8   every time the other courts dealt with it, they just

10:59:52   9   addressed what's a first function, not really the call, so

10:59:5610     why do we have this as a separate one?

10:59:5811                    MR. HANNAH:   I'm not sure, Your Honor.      I mean,

11:00:0012     that's why we provided plain and ordinary meaning.

11:00:0413                    THE COURT:    Let me hear from the defendant,

11:00:0614     then.   Why is this a separate term -- no, I want to hear

11:00:1015     from the defendant.    If you don't know what the dispute is,

11:00:1316     I don't need to hear from you.      Why do we have this when the

11:00:1617     arguments are really about what is a first function?

11:00:2118                    MR. DOTSON:   Because it is the claim is specific

11:00:2319     about -- there is a difference between a function and a call

11:00:2520     to function.    And that's an important distinction and one

11:00:2821     that's likely to be lost on a jury.        Because what we're

11:00:3222     doing --

11:00:3223                    THE COURT:    You want me to say a call is a

11:00:3424     statement or an instruction?

11:00:3625                    MR. DOTSON:   It's a statement or instruction
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 78 of 96 PageID #: 5785
                                                                              78


11:00:38   1   that invokes or executes the function.       That's got to be

11:00:42   2   what's within the received content when it comes to the

11:00:46   3   substitute function.    And that's the only distinction

11:00:49   4   because a jury, it's easy to get confused with what's a

11:00:52   5   function, what's a call to function.       When you trace through

11:00:54   6   the claims, it's important that one is a call to function

11:00:59   7   and one is not.

11:01:00   8                THE COURT:    What he said about a call to a

11:01:02   9   function, is a call a statement or instruction to execute

11:01:0810     the function?

11:01:1111                  MR. HANNAH:    That's the position that the -- I

11:01:1412     mean that the board found in the IPR.       But I just -- but

11:01:2113     again, I don't see the relevance here.       So therefore we

11:01:2614     didn't think -- we think the construction in that case was

11:01:2915     for a very specific technical analysis in a technical

11:01:3516     audience there and that one of skill in the art is going to

11:01:3917     understand, because what they tried to do and if you read

11:01:4118     the Federal Circuit decision on this, this is the exhibit,

11:01:4619     that's in the exhibits, but the final written decision, it

11:01:5020     addressed the final written decisions of the '154 and there

11:01:5521     it talks about whether -- it also talks about Ross, but it

11:02:0022     talks about this call and whether the call is actually

11:02:0323     within the content and then it had this construction in

11:02:0624     terms of a statement that causes function to execute.

11:02:1125                  Again, we don't see how this construction is
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 79 of 96 PageID #: 5786
                                                                              79


11:02:15   1   going to necessarily help a jury.       I don't disagree in terms

11:02:20   2   of the technical definition of it if it's adopted exactly as

11:02:25   3   the board found, but again, I don't see how it's necessary

11:02:29   4   or what the relevance is.

11:02:30   5                 You know, one point that counsel keeps referring

11:02:35   6   to, you know, the Federal Circuit decision, and again, this

11:02:38   7   kind of repeats, and I see why the court, you know, thought

11:02:42   8   that these all should be lumped together is that -- and Your

11:02:45   9   Honor alluded to this, when the Federal Circuit is talking

11:02:4810     about the '154 patent, and it talks about these original and

11:02:5211     substitute functions, it always talks about them in relation

11:02:5412     to the art.   So for instance on page five, it says in the

11:03:0013     language of the '154 patent the wrapper function is the

11:03:0414     first or substitute function and the original or first

11:03:0715     function is the second function.      They always use first

11:03:1016     function and second function.      It's only when they talk

11:03:1217     about the art and how the petitioner references it that they

11:03:1518     talk about these substitutes and originals.

11:03:1719                   This whole issue with the call, I mean, it

11:03:2120     didn't come down to that was one of the points that they

11:03:2421     found in the prior art did not reach was whether the call

11:03:2822     was actually in there or not.

11:03:3023                   THE COURT:   Shouldn't I use that definition from

11:03:3224     the PTAB, essentially what the defendants have proposed so

11:03:3625     that, you know, when they look -- when the jury is looking
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 80 of 96 PageID #: 5787
                                                                              80


11:03:41   1   at prior art here they're looking at it under the same

11:03:46   2   definition that your patent has already been approved of?             I

11:03:51   3   mean, do you oppose -- what if I just say will you agree

11:03:55   4   that we can use what the PTAB says, which is what the

11:03:59   5   defendants said, is that a problem?

11:04:01   6                MR. HANNAH:    It's not a problem as long as the

11:04:02   7   first function and second thing is --

11:04:05   8                THE COURT:    I'm just asking you, can I use the

11:04:07   9   language that the Federal Circuit and the PTAB used, are you

11:04:1010     really going to dispute that regardless of what I do with

11:04:1311     the rest of it?

11:04:1512                  MR. HANNAH:    No, I won't dispute it.

11:04:1613                  THE COURT:    All right.    Let's move to the next.

11:04:3414                  New face.

11:04:3515                  MR. FRANKEL:    Good morning, Your Honor.

11:04:3616                  THE COURT:    They gave you almost no time, but do

11:04:3817     your best.

11:04:3918                  MR. FRANKEL:    I'll try to move through this

11:04:4119     quickly.   If you would just indulge, step back to give an

11:04:4820     overview, we're now on the '918 patent.        The purpose of this

11:04:5721     patent is to deal with the situation where a file is

11:05:0122     received and it's difficult to look into the file because

11:05:0423     it's compressed or encrypted in some form.        So the idea is

11:05:0924     to take a look at it, try and understand what type of file

11:05:1325     it is, and then based on -- put a post-it on the file that
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 81 of 96 PageID #: 5788
                                                                              81


11:05:19   1   says we're very suspicious of this or less suspicious, and

11:05:25   2   then open it up with a particular user account that makes

11:05:29   3   sense given what you know about the file.        If it comes in

11:05:31   4   and it looks potentially very dangerous, we're going to open

11:05:35   5   it up in the basement, have a security guard open it up very

11:05:40   6   carefully and close all the doors before we open it.          If it

11:05:44   7   looks less suspicious, we can open it up in the office.          The

11:05:48   8   equivalent what it's talking about is that they are

11:05:57   9   different user accounts.     So an admin user account would

11:06:0110     have the greater access to the call system and a guest

11:06:0511     account would have the least access.

11:06:0712                  So in our firm, and it's likely the same for the

11:06:1113     Court, you can log-in from different computers in the

11:06:1514     building with your user account and access your e-mail and

11:06:1815     other systems.   But there is a guest log-in that only gives

11:06:2116     you very limited access to the rest of the system.          And if

11:06:2517     you need to install new software, you need to have admin, an

11:06:3218     admin account to do so.     You could go to any different

11:06:3619     computer and use the different systems.

11:06:4420                  The key is to receive the file, do some kind of

11:06:5821     inspection, and then determine the appropriate account that

11:07:0122     can be used to open it, which is referring to the security

11:07:0423     context, permissions, and then attach that information to

11:07:0924     the file, then pass it along to the client computer and it's

11:07:1325     opened in the appropriate way.
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 82 of 96 PageID #: 5789
                                                                              82


11:07:16   1                 So for the three terms, and if it's okay with

11:07:20   2   the Court, I'll just go through them together.         I think it's

11:07:23   3   very similar issues.    The dispute for each of these is not

11:07:28   4   hypothetical.   Rapid7 is trying to read in limitations or

11:07:32   5   embodiments to narrow each of these claim elements.

11:07:36   6                 The first one is executable wrapper code.        And

11:07:41   7   if you see from Rapid7's construction, they would say that

11:07:45   8   it has to be a standalone executable file.        It has to

11:07:50   9   include appropriate computer account instructions and the

11:07:5410     byte address of potentially malicious executable code.

11:07:5711     That's a whole lot of limitations to read into the element.

11:08:1312                   So taking a look at claim 1, we see what's

11:08:1813     referred to as code A is the potentially malicious

11:08:2214     executable code.    So that's the package that's come in to

11:08:2515     the mailroom.

11:08:2616                   THE COURT:   I understand all your arguments, but

11:08:2917     the defendants made an argument in their papers that the

11:08:3318     executable wrapper code doesn't just wrap an executable as

11:08:3719     you want me to define it, it also has to include information

11:08:4120     about the determined computer account name.        And they say

11:08:4821     that yeah, they refer to the claims as showing that.          So

11:08:5122     what's your response to that?

11:08:5423                   MR. FRANKEL:   We of course agree that this

11:08:5724     account that can be used to open the file has to be

11:09:0125     identified.   That's stated in the claim up here, so that's
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 83 of 96 PageID #: 5790
                                                                              83


11:09:05   1   not disputed.

11:09:07   2                 THE COURT:   You're just saying it doesn't have

11:09:09   3   to be part of the term, the construction, because it's

11:09:11   4   already part of the claim?

11:09:12   5                 MR. FRANKEL:   Correct.    Which is a theme

11:09:14   6   throughout many of these constructions.        But the dispute

11:09:17   7   really goes beyond that into saying that this wrapper code

11:09:23   8   has to be standalone and executable file.        And I think the

11:09:28   9   confusion here that Rapid7 is trying to create with their

11:09:3210     construction, the term is executable wrapper code, and

11:09:3611     they're trying to get the Court to say that the wrapper code

11:09:4112     has to itself be executable.

11:09:4313                   But what executable is referring to, the

11:09:4814     executable code is code A, that's the suspicious code that's

11:09:5215     come in.    That's your executable code.     Code B is wrapper

11:09:5816     code for that executable code and it does not need to itself

11:10:0217     be executable.   It's sufficient to take that package that's

11:10:0818     suspicious and put a post-it on it that says this is a

11:10:1119     really --

11:10:1220                   THE COURT:   How do I know that that's the way --

11:10:1521     is there something you're relying on in the other intrinsic

11:10:2022     evidence so I know that executable, it's wrapper code for

11:10:2323     the executable as opposed to it's executable code, so it

11:10:2824     would be executable in and of itself?

11:10:3725                   MR. FRANKEL:   The next term, computer account,
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 84 of 96 PageID #: 5791
                                                                              84


11:10:42   1   is the key information that's designated, that's the

11:10:47   2   solution of the patent is to identify the particular

11:10:50   3   computer account.

11:10:52   4                So to accomplish that, it's not necessary for --

11:10:57   5   it's just simply not necessary to make code B executable to

11:11:02   6   perform its function which is to identify this computer

11:11:07   7   account name information.     There is an example --

11:11:10   8                THE COURT:    Again, is that just lawyer argument

11:11:13   9   you're making to me or is there something that you can show

11:11:1710     me that that's the case?

11:11:2211                  MR. FRANKEL:    Well, I would point to this

11:11:2312     language right here, it says the present invention makes use

11:11:2713     of restricted security contexts, and the security contexts

11:11:3314     is the permissions associated with the computer accounts.

11:11:3715     And they identify a guest account as one example of that

11:11:4016     that would have much more restrictive security permissions

11:11:4517     than administrative account, for example.

11:11:4718                  So what the invention does is it ensures the

11:11:5119     content is processed within the restricted security context.

11:11:5620     So it's not -- the invention is not creating some new

11:12:0321     executable file itself, it's identifying the appropriate

11:12:0722     computer account.

11:12:0823                  I can put the abstract up which would just say

11:12:1524     the same thing.

11:12:1725                  THE COURT:    Okay.   For this term, this computer
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 85 of 96 PageID #: 5792
                                                                              85


11:12:22   1   account, the difference is for logging into the client

11:12:26   2   computer, that seems like it's already in the claim, so

11:12:30   3   what's the dispute for that one?

11:12:33   4                 MR. FRANKEL:    The dispute is this, Rapid7 would

11:12:36   5   say that the computer account has to be for that computer

11:12:41   6   and that computer only, that particular client computer.              It

11:12:46   7   can't work for any other client computer.        And that's also a

11:12:50   8   very narrowed restriction on what the claim is talking

11:12:54   9   about.   Our position is you can -- just as you can use a

11:12:5910     guest account with any client computer within a network

11:13:0211     system, that's what the use of computer account is referring

11:13:0712     to, it's the permissions that the package would be opened

11:13:1413     with.    It says here, it's the security context, that's what

11:13:1914     the concept is trying to capture.       It's not that you can

11:13:2415     only open the file with one computer and not another

11:13:2616     computer --

11:13:2717                   THE COURT:   Doesn't the language that was added

11:13:2918     to the claims say that?      Put claim 1 up of the '918 patent.

11:13:3819     Isn't it for logging into the computer, the client computer?

11:13:4220     I don't understand.    The claim already requires that, so

11:13:4521     what's the dispute?

11:13:4722                   MR. FRANKEL:    Well, so a file comes in intended

11:13:5123     for a particular computer, that's the client computer, and

11:13:5424     then an account is identified for that computer to use to

11:13:5825     open the file.   That's all that this language is intended to
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 86 of 96 PageID #: 5793
                                                                              86


11:14:02   1   capture.

11:14:03   2                  Now, there is a reference --

11:14:06   3                  THE COURT:   I'm still not understanding the

11:14:07   4   dispute.   They want to say for logging into a specific

11:14:12   5   client computer.    That is talking about logging into the

11:14:17   6   client computer that's already been addressed.         So what is

11:14:22   7   the problem?    You're saying it can be any guest computer.           I

11:14:28   8   don't understand because their language seems to be the

11:14:30   9   language in the claim.      I don't understand what you're

11:14:3210     saying.

11:14:3411                    MR. FRANKEL:    Okay.   I understand where the

11:14:3512     confusion is coming from, and you have to take a close look

11:14:4013     at the language to really get the distinction.

11:14:4314                    The file comes in for a particular computer and

11:14:4715     that's the computer that the claim is talking about.

11:14:5116                    THE COURT:   Show me, use the words of the claim.

11:14:5417     You're talking in generality, but you're not using the words

11:14:5918     of the claim.

11:15:0019                    MR. FRANKEL:    So you receive content.    It has

11:15:0420     this executable code A.       It's intended for downloading at a

11:15:0821     client computer.    So that computer in front of the Court

11:15:1322     right now --

11:15:1423                    THE COURT:   I know.    I want to download it on my

11:15:1624     computer, got it.

11:15:1825                    MR. FRANKEL:    So now the client computer has
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 87 of 96 PageID #: 5794
                                                                              87


11:15:21   1   different computer accounts for logging into the computer.

11:15:26   2   That is the one that's receiving the file.        Here is where we

11:15:30   3   reach disagreement.    Rapid7 would say that computer account

11:15:33   4   has to be specific to your computer and your computer only.

11:15:39   5                 Now, if the Court can log into this computer,

11:15:41   6   and back in chambers has another computer where you can use

11:15:45   7   the same log-in, our view is that that scenario would be

11:15:48   8   captured by this claim.      Rapid7 is saying it's not, that the

11:15:52   9   account has to be specific to a particular terminal.          And

11:15:5710     they're seizing on the fact that it says the client

11:16:0011     computer.    And in the file history, I would like to refer to

11:16:0512     the language there, there was a distinction made over the

11:16:0913     prior art.

11:16:0914                   THE COURT:   And that's where they got this

11:16:1115     specific language?

11:16:1316                   MR. FRANKEL:    Correct.   The prior art reference

11:16:1717     Ferguson talked about log-ins for a server computer.          This

11:16:2218     claim is talking about a client computer.        Typical network

11:16:2619     structure you have --

11:16:2720                   THE COURT:   But it says the patentee was talking

11:16:2921     about the claims including, presumably, this claim, and said

11:16:3422     the computer accounts of the claimed invention are user

11:16:3823     accounts for logging into a specific client computer.          So

11:16:4124     why isn't -- and distinguishing that from server computers

11:16:4725     which you're saying the Ferguson referenced.        Why shouldn't
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 88 of 96 PageID #: 5795
                                                                              88


11:16:50   1   I use that language?    Why did you say specific if you didn't

11:16:55   2   mean specific?

11:17:01   3                MR. FRANKEL:    Right.    The key distinction again

11:17:04   4   is that Ferguson was talking about a server, not a client

11:17:08   5   computer.   So this is not a server log-in, it's a log-in

11:17:12   6   that you use to access a particular computer.         It doesn't

11:17:15   7   mean a particular client computer and only that client

11:17:18   8   computer, it means you use it to log into one terminal at a

11:17:23   9   time.   So the underlying language here, the comparison is

11:17:2910     server computers versus a client computer.

11:17:3311                  THE COURT:    So what does specific mean there?

11:17:3712                  MR. FRANKEL:    It meant one instance.      It didn't

11:17:3913     mean that instance and only that instance.        I don't know how

11:17:4514     the court system works, but in our firm, I can use my log-in

11:17:4815     to access any specific computer, it's not limited to only

11:17:5316     one computer.    The specification doesn't say anything about

11:17:5817     the account having to be for one computer and only one

11:18:0218     computer.   That's not the concept of the invention which is

11:18:0619     selecting an appropriate security context.

11:18:1120                  And if we look at the examples here, these

11:18:1521     accounts or system which would be the equivalent of the

11:18:1822     admin who can log-in and do anything to the system, a

11:18:2323     restricted user who would have very limited permission and

11:18:3024     which is one person, those are not the sort of accounts if

11:18:3525     you had accounts for one computer and one computer only, if
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 89 of 96 PageID #: 5796
                                                                              89


11:18:38   1   your desktop computer at home was not connected to anything

11:18:42   2   else and you're the only person who uses it, you wouldn't

11:18:45   3   have three different accounts, one is a system super user

11:18:49   4   account and a restricted account and your own personal

11:18:53   5   account, that only makes sense in the context where

11:18:55   6   different people can use a terminal at different times.

11:18:58   7                THE COURT:    Tell me, then, let's move to

11:19:00   8   combining.

11:19:07   9                MR. FRANKEL:    So the dispute here, this is yet

11:19:1110     another example in our view where it's a simple word.

11:19:1411     Combine means to put two things together.        Rapid7 has

11:19:1712     proposed a very specific subset of combining which is that

11:19:2213     the other information is embedded within code B.         They refer

11:19:2814     to some examples in the specification, but there is nothing

11:19:3215     in the code itself, there is nothing in the claim that uses

11:19:3716     that embedding language that they like to read in.          The

11:19:4117     specification talks about an embedder, but that's not the

11:19:4518     language that's used in the claim.       It's not necessary to --

11:19:5019     this is a complete invention that would work without

11:19:5520     embedding.

11:19:5621                  In other words, to realize the goal of taking a

11:20:0022     look at the file, you x-ray the package, then you put the

11:20:0423     post-it on that says this is a big risk or it's a small

11:20:0924     risk, here is how we're going to open it up.        That works if

11:20:1225     the code B information is put on top of the code A or
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 90 of 96 PageID #: 5797
                                                                              90


11:20:18   1   connected in some way, it doesn't have to be that the

11:20:22   2   executable file is inserted into code B to realize the goal

11:20:26   3   of the claim.   So it would be importing a limitation from an

11:20:30   4   example in the spec.    And the language itself is just, it's

11:20:39   5   that preferably language showing that it's an option may

11:20:43   6   even be a helpful nice way of doing it, but it's not

11:20:46   7   mandatory.   It's not limiting the scope of the claim.         There

11:20:50   8   is nothing in the intrinsic record that Rapid7 points to.

11:20:53   9                THE COURT:    I got it.    Thanks.

11:20:5610                  MR. FRANKEL:    Thank you.

11:21:1211                  MR. DOTSON:    Your Honor, should I address -- I

11:21:1512     won't walk through the invention again because I think that

11:21:2013     has been hashed out and Your Honor understands that.          Unless

11:21:2214     you have questions, I'm going to jump to the first dispute

11:21:2715     here, executable wrapper code.      I think Your Honor asked the

11:21:3316     appropriate question of, you know, we look at Finjan's

11:21:3817     proposal and it's just code that wraps in executable, but

11:21:4218     that's not what the claim says.      The claim says it's

11:21:4719     executable wrapper code, which is the same way that the

11:21:4920     specification describes it.      The specification says it's a

11:21:5321     standard executable file.     This has got to be something

11:21:5822     that's executed on its own, it's not some code fragment.

11:22:0223                  THE COURT:    It says preferably.     Why is that

11:22:0424     required?

11:22:0525                  MR. DOTSON:    Because the claim language says
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 91 of 96 PageID #: 5798
                                                                              91


11:22:07   1   executable wrapper code so to the extent that's an

11:22:10   2   embodiment, the claim tells us for sure that's what they're

11:22:13   3   claiming here, they didn't just say code.

11:22:15   4                THE COURT:    You didn't just say code executable

11:22:17   5   file, you said standalone executable file.

11:22:20   6                MR. DOTSON:    That's a fair point, Your Honor,

11:22:22   7   but that's the only way that the specification describes

11:22:25   8   this type of wrapper file.

11:22:27   9                THE COURT:    As an embodiment.     And I did take

11:22:3010     their point that in the papers you just conveniently left

11:22:3411     out the word preferably and that's probably not the best way

11:22:3812     to get me to think that you're being forthcoming with me

11:22:4213     when you do things like that.      I do read patents and they

11:22:4514     were going to clearly make that response.

11:22:4915                  MR. DOTSON:    I apologize, Your Honor.      Obviously

11:22:5116     we deal with a pretty tight page limitation with these

11:22:5517     terms.

11:22:5518                  THE COURT:    That's not a page limitation, that

11:22:5719     was an effort to obfuscate.      That didn't help, either, that

11:23:0120     argument.

11:23:0321                  Go ahead.

11:23:0722                  MR. DOTSON:    So I think, Your Honor, that that's

11:23:1123     the only disclosure in the specification about the

11:23:1424     standalone executable file, sorry, the executable wrapper

11:23:1825     code, that's the only way they teach that can be done.          I'm
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 92 of 96 PageID #: 5799
                                                                              92


11:23:21   1   not sure what, frankly what the distinction would be between

11:23:27   2   an executable file and a standalone executable file, but

11:23:31   3   that's the way the specification described it.

11:23:34   4                If we just say that the wrapper code doesn't

11:23:44   5   have to be executable, then we've read executable out of the

11:23:50   6   claim.   The patentee could have just said code, they could

11:23:53   7   have said wrapper code, but they said executable wrapper

11:23:57   8   code.

11:23:57   9                THE COURT:    Why is it necessarily reading it out

11:24:0010     of the code when it's wrapping the executable?         And we know

11:24:0411     that it's wrapping the executable I guess part of code A.

11:24:1512                  MR. DOTSON:    Because I think for the same

11:24:1713     reasons that they could have just said wrapper code that

11:24:2014     wraps code A, they didn't have to call it executable, and

11:24:2315     because when we looked at the specification it describes the

11:24:2716     wrapper code itself as being executable which is what we see

11:24:3117     there.   The specification is not talking about in terms of

11:24:3718     wrapped executable and, therefore, it's executable, it's

11:24:4019     just saying that's what code B is, code B is the executable

11:24:4320     wrapper code and it's preferably a stand-alone executable

11:24:4821     file.

11:24:4922                  THE COURT:    Okay.

11:24:5023                  MR. DOTSON:    Moving on to -- I think that was

11:24:5624     the key issue there.    I mean, the other issue, the

11:24:5925     specification, this is the way this works, right, it
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 93 of 96 PageID #: 5800
                                                                              93


11:25:03   1   explains how we're going to insert this suspicious code into

11:25:06   2   the wrapper code.    We got to have an address in this

11:25:09   3   executable wrapper code, it's a specific thing and it works

11:25:11   4   in a specific way, otherwise we wouldn't know where to put

11:25:15   5   this potentially malicious code into the wrapper code if we

11:25:18   6   didn't have the byte address, so that's the reasoning for

11:25:21   7   that, that portion of Rapid7's proposal.

11:25:32   8                Now, computer accounts, we'll move on to

11:25:35   9   computer accounts.    Rapid7's proposal is straight from

11:25:3810     Finjan's mouth.    This is how they overcame prior art.        They

11:25:4311     could have explained or defined this differently and more

11:25:4712     narrowly if they thought that was a way to get around the

11:25:5013     prior art, but they chose to do it this way.        They chose to

11:25:5414     say that computer accounts are for logging into a specific

11:25:5715     client computer.

11:25:5816                  THE COURT:    Are you really saying what they

11:26:0017     suggest that -- so if this thing comes to me that I have to

11:26:0318     be able to log into this computer and not that computer, is

11:26:0719     that what specific means in your construction?

11:26:1120                  MR. DOTSON:    Yes.   So the claim, the way the

11:26:1521     claim is structured, this gateway device that does this

11:26:1822     wrapping and sending, it knows what accounts are available

11:26:2123     on the destination.    So it knows what computer accounts have

11:26:2624     what security context so it can know what to choose.          So it

11:26:3025     has some information about the destination otherwise it
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 94 of 96 PageID #: 5801
                                                                              94


11:26:33   1   couldn't pick the right account for that destination

11:26:36   2   computer.   So perhaps there is no way that it can be

11:26:39   3   programmed so the destination is a network destination so

11:26:42   4   when you log in back at your office it knows that you have

11:26:46   5   this -- your computer has these various accounts, the

11:26:49   6   specification doesn't talk about that.       What the claim says

11:26:53   7   is we've got to know that we got somebody coming in that's

11:26:59   8   destined for a specific computer, we know what accounts are

11:27:01   9   available on that computer.      We are going to pick that right

11:27:0410     one and send it down, so those accounts have to be available

11:27:0611     on your specific computer and that's exactly what the

11:27:1012     patentee said.

11:27:1513                  THE COURT:    Okay.   Why does combine --

11:27:2314                  MR. DOTSON:    We talked about the wrapper code

11:27:2415     the way this whole thing works, this wrapper code has an

11:27:2816     address within it a specific byte address where you would

11:27:3217     embed this code B or this suspicious code, and that's how

11:27:3718     the wrapper code works.     And that's what's explained in the

11:27:4019     specification.   We embed the code that's potentially

11:27:4420     malicious within the wrapper code.       It's embedded in there.

11:27:4821     And --

11:27:4922                  THE COURT:    But aren't there places in the

11:27:5123     specification that just talk about combining the two and

11:27:5424     don't say embedding?

11:27:5725                  MR. DOTSON:    Off the top of my head, Your Honor,
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 95 of 96 PageID #: 5802
                                                                              95


11:28:00   1   I can't tell you there aren't, but I don't recall that.

11:28:03   2   Maybe they use the word "insert" at some point.

11:28:06   3                THE COURT:    I'm just looking at, for example,

11:28:08   4   column four where it seems like a bunch of times they talk

11:28:15   5   about code A with executable wrapper code B into combined

11:28:27   6   code C, they don't say anything about how they're doing it.

11:28:31   7                MR. DOTSON:    They're using the claim language.

11:28:34   8   And so this is --

11:28:35   9                THE COURT:    So why should I then say requires

11:28:3810     embedding?

11:28:4011                  MR. DOTSON:    Because as you noted, Your Honor,

11:28:4212     they don't say how you do it.      So the only disclosure here

11:28:4613     that we have that explains how we do it particularly when

11:28:4914     we're talking about this wrapper code is by embedding it at

11:28:5415     this byte address.

11:28:5516                  THE COURT:    Okay.

11:29:0417                  So thank you for the arguments.       That was

11:29:0718     helpful.   You have given us some things to think about.         I

11:29:1119     was going to rule on a couple of these terms, at least

11:29:1720     today, but I think instead I'm going to take these arguments

11:29:2221     into consideration and I'll rule at the beginning of the

11:29:2622     hearing next week.

11:29:2823                  But before that hearing, I want you to go back

11:29:3524     and talk and see if you can agree on any of the terms.          I

11:29:4125     think we had agreement on one today, but as I mentioned
    Case 1:18-cv-01519-MN Document 118 Filed 01/22/20 Page 96 of 96 PageID #: 5803
                                                                              96


11:29:45   1   earlier, you all spent twenty-five minutes on twenty terms,

11:29:48   2   and given the time that you expect us to put into it, that

11:29:52   3   is really just kind of incredible to me.

11:29:58   4                 So there do seem to be issues that can be agreed

11:30:02   5   to, or at least if you don't want to agree, you don't need

11:30:06   6   to fight about them because it doesn't really make any

11:30:10   7   difference.   So you need to go back and talk more and I want

11:30:14   8   the people who are lead counsel and the people who are

11:30:16   9   arguing these issues to be on the call.        And then you can

11:30:1910     tell me if any progress was made.       And I will see you guys

11:30:2411     next Wednesday at 9 o'clock.

       12                    (Court recessed at 11:30 a.m.)

       13

       14                   I hereby certify the foregoing is a true and
               accurate transcript from my stenographic notes in the proceeding.
       15

       16                                            /s/ Dale C. Hawkins
                                                   Official Court Reporter
       17                                              U.S. District Court

       18

       19

       20

       21

       22

       23

       24

       25
